Filed 11/17/22 P. v. Bathum CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

         California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                     DIVISION FOUR



   THE PEOPLE,                                                  B306784

          Plaintiff and Respondent,                             Los Angeles County
                                                                Super. Ct. No. BA451669
          v.

   CHRISTOPHER J. BATHUM,

          Defendant and Appellant.



       APPEAL from a judgment of the Superior Court of Los
 Angeles County, Charlaine F. Olmedo, Judge. Affirmed.
       Richard D. Miggins for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
 Assistant Attorney General, Susan Sullivan Pithey, Senior
 Assistant Attorney General, Noah P. Hill and Marc A. Kohm,
 Deputy Attorneys General, for Plaintiff and Respondent.
                       INTRODUCTION

       Defendant and appellant Christopher Bathum owned a
drug rehabilitation therapy network and held himself out as a
therapist or counselor. A jury convicted him of multiple crimes
against a number of the network’s female clients, including rape,
sexual penetration with a foreign object, forcible oral copulation,
sexual exploitation, furnishing methamphetamine, and
furnishing heroin. He was sentenced to a total of 52 years and 8
months in state prison.
       Bathum contends his convictions should be reversed for
many reasons. Among other things, he argues his convictions are
not supported by substantial evidence; the trial court erred by
denying his post-trial motions for relief based on an alleged
Brady violation; defense counsel was ineffective in several
respects; certain evidence should have been excluded at trial; and
the trial court made several errors when instructing the jury.1
       As discussed below, we conclude Bathum’s contentions are
all meritless. Accordingly, we affirm the judgment.

               PROCEDURAL BACKGROUND

    In June 2017, the Los Angeles District Attorney filed an
amended information charging Bathum with 50 crimes, as
summarized in the chart below.




1    Due to the number and nature of the convictions, and the
numerous assertions of error, this opinion is lengthy, and
unavoidably contains sexually explicit references.




                                 2
COUNT       CRIME                STATUTE           VICTIM
1, 6        Rape                 Pen. Code2,       Hayley G.
                                 § 261, subd.
                                 (a)(2)
10          Rape by use of       § 261, subd.      Stephanie J.
            drugs                (a)(3)
2, 5, 17,   Sexual               § 289, subd.      Hayley G. (Counts
20          penetration by       (a)(1)(A)         2, 5)
            foreign object                         Amanda J. (Count
                                                   17)
                                                   Dana R. (Count
                                                   20)
3, 4        Forcible oral        Former            Hayley G. (Counts
            copulation           § 288a, subd.     3,4)
                                 (c)(2)(A)
7-9, 11-    Sexual               Bus. & Prof.      Hayley G. (Counts
14, 16,     exploitation         Code, § 729,      7-9)
18-19,                           subd. (a)         Stephanie J.
22, 23,                                            (Counts 11-14, 16)
27, 29,                                            Amanda J.
32-42,                                             (Counts 18-19)
49, 50                                             Alexxis A. (Count
                                                   22)
                                                   Brittni J. (Counts
                                                   23, 49)
                                                   Amanda S.
                                                   (Count 27)

2     All undesignated statutory references are to the Penal
Code, with the exception of Business and Professions Code
section 729, which is frequently referred to as “section 729.”




                                 3
COUNT       CRIME                STATUTE          VICTIM
                                                  Brittney D. (Count
                                                  29)
                                                  Jennifer I. (Counts
                                                  32-42)
                                                  Ruah D. (Count
                                                  50)
15, 21,     Furnishing      Health & Saf.         Not specified in
26, 28,     methamphetamine Code, § 11379,        information
31, 43-                     subd. (a)
46, 48
24, 25,     Furnishing heroin    Health & Saf.    Not specified in
30, 47                           Code, § 11352,   information
                                 subd. (a)
      The trial court dismissed counts 7 and 8 as barred by the
statute of limitations before trial. Counts 41 and 42 were
dismissed at the close of evidence as being outside the time
alleged.
      The jury deadlocked on counts 10, 17, and 20. It found
Bathum not guilty on counts 13, 14, 23, 29, 35 through 40, 44,
and 50. It convicted him on all the other counts. On counts 9, 11,
12, 16, 18, 19, 22, 27, 32 through 34, and 49, the jury found true
the allegation he committed the offense of sexual exploitation
against more than one victim.3



3     In the criminal justice system, people against whom crimes
have been committed, including crimes of a sexual nature, are
referred to as “victims.” We understand and respect that some of
those people may prefer other, more empowering descriptors,
particularly when referring to themselves.




                                 4
       Bathum’s sentence of 52 years and 8 months in state prison
was calculated as follows: on counts 1 through 6, a high term of 8
years on each count, to be served consecutively; on count 11
(selected as the base count), a term of 16 months, to be served
consecutively; on counts 18, 22, 27, 32, and 49, a term of 8
months (one-third the mid-term) on each count, to be served
consecutively; on counts 9, 12, 16, 19, 33, and 34, a high term of 3
years on each count, to be served concurrently; on counts 15, 21,
26, 28, 31, 43, 45, 46, and 48, a high term of 4 years on each
count, to be served concurrently; and on counts 24, 25, 30, and 47,
a high term of 5 years on each count, to be served concurrently.
       Bathum timely appealed.

                  FACTUAL BACKGROUND

       Bathum owned the multi-facility drug rehabilitation
networks known as Community Recovery of Los Angeles (CRLA)
and Community Recovery of Colorado (CRCO). Although not a
licensed physician or psychotherapist, he led meetings with staff
on client treatment teams and facilitated a weekly trauma
therapy group, which clients were required to attend. He also led
family constellation groups, where clients role-played to address
issues in their familial relationships. In both groups, clients
shared intimate details about their lives, such as their
experiences with family, abuse, loss, and neglect. No other
counselors or therapists assisted him in these sessions.
       Bathum told clients he was a licensed or certified
hypnotherapist and led hypnotherapy groups. In addition,
Bathum facilitated weekly, spirituality-based sessions in a sweat
lodge, which was a tent covered in blankets. During those
sessions, Bathum led chants and prayers with a group of nine to
ten clients. The tent was dark inside, and water was poured over




                                 5
hot coals placed in a hole in the center of the tent to create a hot,
steamy environment.
       Bathum’s convictions arose out of his interactions with 13
different clients between 2012 and 2016. Relevant portions of
their testimony at trial are summarized below.

   A.    Hayley G. – Counts 1 through 6 and 9

       Hayley G. checked into CRLA in September 2012 when she
was addicted to Xanax. She met Bathum on her second day of
treatment.
       Sometime before February 2014, while still a CRLA client,
Hayley became Bathum’s personal assistant. Her duties included
helping with paperwork, driving him to different CRLA facilities,
and assisting him with renovation projects.
       Hayley was involved in three incidents relevant to this
appeal. The first occurred in February 2014, at a CRLA facility
called Adams House. After running a group session and a staff
meeting, Bathum told her that he wanted to show her the house
next door because he intended to purchase it. He planned to have
an office and open more therapy rooms there. About an hour
before taking her into the house, Bathum gave Hayley Xanax,
which she consumed.
       Hayley and Bathum were alone in the house. After giving
her a tour, Bathum led Hayley into a room. He sat down on the
ground in the middle of the room and told her to sit with him.
She complied, and Bathum began rubbing her shoulders. He took
off his shirt and, upon his request, Hayley massaged his back,
shoulders, and neck while he laid on his stomach.
       After she massaged Bathum for a while, Hayley recalled
her shirt came off, and Bathum took her bra off. He laid her down
onto her stomach, massaged her back, and touched her breasts.




                                  6
Subsequently, Hayley testified Bathum grabbed her and flipped
her over onto her back. He then forced her to perform oral sex on
him, digitally penetrated her, and had sexual intercourse with
her. The details of her testimony relating to his use of force in
accomplishing these sexual acts are discussed in section I.B
below.
       The second incident occurred either soon before or soon
after the incident above, while Hayley and Bathum were driving
through traffic on the freeway. While Hayley was driving,
Bathum crawled from the front passenger seat into the backseat
behind Hayley and began massaging her shoulders and temples.
He then reached into her shirt, touched and stroked her breasts,
and massaged and pinched her nipples under her bra. After
touching her on her abdomen, Bathum touched Hayley on her
vagina over her pants and unbuttoned her pants. He placed his
hands into her pants, under her underwear, and stuck his fingers
into her vagina.
       The third incident occurred in March 2014, when Bathum
asked Hayley to meet him at another home he intended to
purchase, which later became the CRLA facility known as
Summer Hill. She agreed and drove herself to the property.
Kirsten Wallace, one of Bathum’s assistants, and a real estate
agent were also going to meet them there.
       Bathum was alone at the property when she arrived, and
he showed her around the house. Eventually, Bathum showed
Hayley one of the bedrooms, which had a bed inside.
       As they entered the room, Bathum undid his belt and
removed his clothes from the waist down. He then grabbed
Hayley by the arm and pushed her backwards onto the bed. She
landed on her back, with her feet and legs dangling off the edge of




                                7
the bed. After removing Hayley’s pants and underwear, Bathum
performed oral sex on her, digitally penetrated her, and had
sexual intercourse with her. Again, the details of her testimony
on his use of force to accomplish these sexual acts are discussed
in section I.B below.

B.    Alexxis A. – Count 22

       When Alexxis checked into CRLA at the end of August of
2014, she was addicted to opioids and heroin. She met Bathum in
her first week of treatment while attending a group session in the
sweat lodge.
       While a CLRA client, Alexxis resided at a facility known as
Lechuza. On at least three occasions, Bathum contacted her and
asked her to meet him at the Summer Hill facility. He also
invited her to his home more than once. In these meetings, they
often discussed intimate details about her past.
       On one occasion, Alexxis was alone with Bathum in his
office at his home. At first, they were sitting next to each other on
different chairs and looking at photographs on his computer.
Afterwards, Bathum offered to lead Alexxis through a guided
meditation.
       Bathum asked Alexxis to move from her chair and sit on
his chair between his legs. When she did, Bathum began
whispering in her ear and massaging her arms. He continued to
whisper while moving his hands up her arms, and then to her
chest area. Bathum moved his hands from her chest to her
breasts and touched and rubbed them under her shirt and bra.
Alexxis ended the encounter by “mumbl[ing] something about
going back outside and shimm[ying] away and off his lap.”




                                 8
C.    Dana R. – Count 20

      When Dana checked into CRCO in March 2015, she was
addicted to heroin, methamphetamine, and Xanax. Five-and-a-
half months after checking into CRCO, she was transferred to
CRLA.
      On an unspecified date, Bathum drove Dana and two of her
friends, Melissa and Brittni J., to the Malibu Riviera Motel and
rented a room. When the four of them entered the room, Dana
saw Bathum holding a prescription pill bottle with his name on it
containing methamphetamine. Bathum offered her some of the
methamphetamine, and all four of them used it by injection.
Later that night, Bathum left the room while the women
remained.
      The next night, Bathum returned to the motel. Brittni and
Dana left the room and purchased heroin using money Bathum
had given to them. When they returned, Melissa injected Bathum
with the heroin. Shortly thereafter, Dana saw him displaying
symptoms of overdosing. Brittni called 911. Dana hid behind the
dumpster at the motel when the paramedics arrived. She saw
them take Bathum away.

D.    Brittni J. – Counts 24, 25, 26, and 49

      Brittni checked into CRLA in April 2015. She was addicted
to heroin and pain pills. After being a CRLA patient “for a little
while[,]” Brittni was formally introduced to Bathum at a family
day event.
      Around September 2015, Bathum invited Brittni and her
friend, Amanda S., to hang out with him at the Anza Hotel in
Woodland Hills. The two of them drove to the hotel in Amanda’s
car and met him in a room.




                                9
      Upon entering the room, Brittni and Amanda sat on the
bed with Bathum and “talked for a minute.” At that point, he
took a bag of crystal methamphetamine out of his pocket and
asked if they wanted to get high. Although Brittni had not seen
crystal methamphetamine before, she testified either Bathum or
Amanda told her that the substance he had was crystal
methamphetamine.
      Bathum placed the methamphetamine into a glass pipe and
smoked it. He then passed it to Amanda, who smoked it, and
passed it to Brittni. Brittni then smoked from the pipe.
      After they passed the pipe around a couple times, Bathum
told Brittni and Amanda that he wanted to do a meditation with
them. Per his instruction, Brittni and Amanda laid down on the
bed with him. Bathum was in the center between them, while
Brittni was on his left side and Amanda was on his right side.
Bathum told Brittni to close her eyes while listening to his words.
      As Bathum was talking, Brittni felt him touching her leg
with his hand. He proceeded to touch her on the stomach.
Subsequently, he lifted her shirt up and groped her breasts under
her bra. At that point, Brittni opened her eyes and saw Bathum
“doing the same thing to Amanda.”
      Bathum then placed his hands down Brittni’s pants and
started rubbing her vagina over her underwear. Shortly
thereafter, he went under her underwear and stuck his fingers
into her vagina. While Bathum was touching her, Brittni saw
him touching Amanda on her vagina. At some point, the incident
ended. Bathum provided Brittni and Amanda with additional
crystal methamphetamine, and both of them returned to the
CRLA facility where they were residing.




                                10
       Around Thanksgiving 2015, Bathum invited Brittni to the
Four Seasons Hotel to hang out. When she arrived at the hotel
room, she saw three other women whom she recognized. One of
them was Brittney D. Brittni observed black tar heroin, crystal
methamphetamine, needles, a glass pipe, and aluminum foil on a
table. She injected and smoked the methamphetamine, as well
the heroin.
       Brittni testified that later, on an unspecified date, Bathum
arranged for her, Melissa, and Dana R. to go to the Malibu
Riviera Motel. When they arrived, Bathum was already there,
and had booked a room.
       After the three of them entered the motel room, Bathum
took a medicine bottle containing crystal methamphetamine and
a plastic bag containing black tar heroin out of his jacket pocket.
Using needles, aluminum foil, and a pipe provided by Bathum,
Brittni smoked and injected the methamphetamine and the
heroin. That night, while Brittni was sitting on the bed, Bathum
took off her underwear and put his mouth on her vagina. Either
that same night or the night after, as noted above, Bathum
overdosed on heroin Brittni had purchased with Dana R.

E.    Amanda S. – Counts 27 and 28

      Amanda S. checked into CRLA in May 2015. She was
addicted to heroin and had done methamphetamine in the past.
About six months after checking in, she and Brittni J. told
Bathum they had been craving drugs and wanting to use them. A
week later, he invited the two of them to the Anza Hotel. They
accepted his invitation and drove to the hotel in Amanda’s car.
      Ten minutes after arriving to the hotel room Bathum had
booked, Bathum opened a drawer on the nightstand to the left of
the bed. Inside, Amanda saw a pill bottle containing




                                11
methamphetamine and “a meth pipe.” Bathum loaded the pipe
with the methamphetamine and smoked it. He passed the pipe to
Amanda and Brittni, who both smoked from the pipe.
       After they smoked, the three of them sat on the bed while
talking about hypnosis and whether it really works. Bathum
attempted to hypnotize Amanda and Brittni. During the hypnosis
session, Amanda and Brittni were laying on their backs. Bathum
held their hands while talking. About five minutes into the
session, Amanda felt his hand caressing her vagina on the
outside of her pants. Bathum touched her in this manner “for a
minute or two.” As he did so, her eyes were closed.
       Bathum then placed his hand inside Amanda’s pants. She
opened her eyes, looked over to her left, and saw his other hand
was in Brittni’s pants. Bathum touched Amanda’s vagina with
his finger under her underwear.

F.   Amy W. – Counts 47 and 48

       Amy checked into CRLA in February 2015 and was a CRLA
client for approximately 10 months. She was addicted to heroin
and methamphetamine.
       In June 2015, Amy sent Bathum a text message asking if
he wanted to get high with her one last time, as she planned to
check into a sober living facility unaffiliated with CRLA. He
responded he would be at work until noon, and told Amy to meet
at his house around that time.
       Amy met Bathum at the guesthouse next to his home. After
they sat down in the living room and talked for a bit, Bathum
took out a bag with three orange medication bottles inside. One
contained cocaine, another contained methamphetamine, and the
third contained heroin. Bathum and Amy each snorted a line of




                              12
cocaine. They also smoked the methamphetamine and heroin off
of tinfoil.

G.    Brittney D. – Count 30

       Brittney D. checked into CRCO on November 2, 2015. She
was addicted to opioids, Percocet, and heroin and had “dabbled
with” methamphetamine in the past.
       Twenty days into her treatment, Bathum contacted
Brittney’s girlfriend at the time, who was a nurse on staff at
CRCO, and offered to pay her $500 to meet him at the Four
Seasons Hotel in Los Angeles. Subsequently, Brittney and her
girlfriend drove to the hotel with another client.
       They arrived at the hotel on the night before Thanksgiving
2015. When they walked into the hotel room, Brittney D. saw
black tar heroin and methamphetamine on the table. At
Bathum’s request, she injected him with methamphetamine. He
told Brittney she could use as much of the drugs as she wanted.
Shortly thereafter, she injected herself with heroin.

H.    Amanda J. – Counts 18 and 19

      Amanda J. was a patient at CRLA from October 2015 to
January 2016. She was addicted to alcohol.
      On December 30, 2015, Amanda was working on a project
when a CRLA site manager informed her that Bathum was going
to purchase new reading glasses for her at Costco. She was
instructed to get into a van with a few other clients who were
going to go to an A.A. meeting, and to tell those clients she was
meeting her mother at Costco to purchase reading glasses. At the
time, her glasses were not broken or giving her any issues.
      The van dropped Amanda off at Costco, where Bathum was
pacing near the store entrance. After walking around inside the




                               13
store, he led her toward the exit. Amanda followed him, and they
left the store. Outside, he said, “‘Let’s get in my car.’” Although
she initially expressed feeling uncomfortable, she ultimately
complied because she “realized [she was] not really getting out of
this.” In the car, Bathum stated they were going to the Four
Seasons Hotel, where he had gotten a room.
       When they entered the hotel room, Bathum started taking
his clothes off. Upon his request, Amanda did the same and laid
down on her back. At that point, Bathum placed his mouth on her
vagina. Then, he put his fingers inside her vagina. When she told
him “that’s enough[,]” Bathum asked her to perform oral sex on
him. She agreed and did so briefly. After the incident ended,
Bathum drove her back to CRLA.

I.    Mollie W. – Count 31

       Mollie checked into CRLA at the end of 2015. She was
addicted to heroin and methamphetamine.
       In December 2015, Mollie went to the Anza Hotel in
Calabasas. When she got to the hotel room, she saw one or two
other people there, including Amanda S.
       Bathum arrived shortly afterwards. He took an orange pill
bottle with no labeling on it out from his jacket pocket and placed
it on the dresser. The bottle contained methamphetamine.
Subsequently, everyone in the room, including Mollie, smoked
the methamphetamine using a pipe. She also injected Bathum
with methamphetamine.




                                14
J.    Jennifer I. – Counts 32 through 34 and 434

      Jennifer I. became a CRLA client in November 2013. She
was addicted to a variety of drugs, including benzodiazepines,
Xanax, Subutex, opiates, Dilaudid, and heroin. She also used
cocaine “here and there.” Jennifer met Bathum during her first
week of treatment, and became his personal assistant about 60
days into treatment.
      Between March 1 and April 30, 2014, while she was his
assistant and a CRLA client, Jennifer and Bathum were involved
in three incidents.
      In the first incident, the two of them were driving to
Bathum’s home when they pulled over to the side of a road in
Agoura Hills. Jennifer had previously told him she had been a
dancer at a club. In the car, Bathum told Jennifer that he never
had a lap dance or been to a club before, and asked her to give
him a lap dance. She agreed and performed a lap dance on him as
he sat in the passenger seat. As she did so, Bathum touched her
breasts over and under her clothes.
      During the second incident, Bathum attempted to
hypnotize Jennifer while they were pulled over by the side of the
road. Jennifer was sitting in the driver seat, and Bathum got into
the backseat. After telling her to close her eyes and relax, he
reached around her seat and groped her breasts over and under
her clothes.
      The third incident arose when Bathum told Jennifer and
her sister Stephanie J., who was also a CRLA client, to meet him



4     Jennifer I. died shortly after testifying at the preliminary
hearing. Her preliminary hearing testimony was read into the
record at trial.




                                 15
at the W Hotel. She and Stephanie drove to the hotel in her car.
Bathum paid for a room in cash, and the three of them went to
the room. There, Jennifer told him that she wanted heroin. He
gave her money to purchase the drugs and left the hotel. She and
Stephanie then left the hotel, purchased heroin and cocaine, and
came back.
      Bathum returned to the hotel room with a bag of
methamphetamine. The three of them smoked and snorted the
methamphetamine. Stephanie injected Bathum with heroin.
Later that night, Jennifer and Stephanie took turns having
sexual intercourse with Bathum.

K.    Stephanie J. – Counts 11, 12, 15, and 16

      Stephanie was a CRLA client in 2013. She was addicted to
heroin.
      Stephanie and Bathum were involved in three incidents
relevant to this appeal. The first incident occurred during a group
session in the sweat lodge. At the time, she “was wearing [her]
bathing suit and something over it, probably a dress.” When she
went inside, Bathum asked Stephanie to sit next to him, and she
agreed.
      During the session, Bathum was sitting to Stephanie’s left.
While the tent’s door was closed, she felt Bathum’s hand rubbing
the inside of her left thigh. He then used his fingers to trace the
bottom rim of her bathing suit near her vagina. At that point, his
fingers were “within an inch” of her vagina. She left the tent the
next time the door opened.
      The second incident arose when Bathum drove Stephanie
and her sister, Jennifer I., to the W Hotel in Hollywood. After
drinking at the hotel together for a couple of hours, Bathum
stated he needed to go home and check on his family, but that he




                                16
would return with methamphetamine. They told him that if he
was going to bring methamphetamine, they wanted heroin as
well. Because he did not know where to find any heroin, he gave
them money to purchase some.
       Stephanie and Jennifer picked up the heroin, brought it
back to the hotel, and used it intravenously. Subsequently,
Bathum returned to the hotel room with a “plastic baggie”
containing methamphetamine. Stephanie and Jennifer used the
methamphetamine intravenously, and Stephanie injected
Bathum with heroin. Stephanie testified that, later that night,
“there [was] sex[ ] . . . between [her] and [Bathum.]” She also
testified “there [was] sex between [Jennifer] and [Bathum.]”
       The third incident took place at the Summer Hill facility
during a family day event. Bathum asked Stephanie to meet him
in his office. After they entered his office, he locked the door
behind him. He led her through a small door behind his desk,
into a space resembling an attic or closet with a mattress pad
inside.
       Bathum shut the small door and laid down on the mattress
pad. He told Stephanie to lay down with him and pulled her down
by her hand. They laid down together for about three hours,
during which he dozed off several times.
       Eventually, Bathum began to touch Stephanie. He started
by “petting [her] head.” Subsequently, he used one of his hands to
push her head down toward his penis. When her head was close
to his penis, he unzipped his pants and pulled down his pants
and underwear. At that point, Stephanie “went with it” and
performed oral sex on him.




                               17
L.    Erika B. – Count 45

      Erika checked into CRLA in November or December 2013.
She was addicted to heroin and methamphetamine.
      In July 2014, Erika relapsed on heroin she had found in a
book amongst her belongings. A couple weeks later, she told
Bathum that she wanted to leave CRLA because, despite being in
treatment for six months, she had relapsed and still wanted to
get high all the time. Bathum asked whether she would stay if
she could get high with him once a month in secret. Erika
responded, “‘Maybe.’”
      Two days later, Bathum picked Erika up from her CRLA
residence and took her to his house, where they went to his office.
Bathum opened a drawer and removed an Altoid container
containing what appeared to be three grams of crystal
methamphetamine. Erika placed the methamphetamine on a
piece of aluminum foil, heated it up with a lighter, and took turns
inhaling the vapor using a straw with Bathum.

M.    Ruah A. – Count 46

       Ruah A. checked into CRCO in December 2014. She was
seeking treatment for depression and anxiety and had not done
drugs before. Five months later, Ruah was transferred to CRLA.
       Ruah developed a strong relationship with Bathum. She
felt comfortable around him and opened up to him about a
variety of personal matters, including her history of trauma and
abuse. Although Ruah left CRLA after a couple of months, she
returned two months later due to pressure from her parents. She
began living at a CRLA sober living facility in August 2015.
       While she was living at the sober living facility, Ruah told
Bathum she was going through a lot of stress in her life. In




                                18
response, Bathum invited Ruah to his home and offered to
conduct a hypnotherapy session with her.
      When she got to his home, the two of them sat in his office
and talked. Bathum told Ruah she was emotionally unstable, and
that he wanted to do a hypnotherapy session with her. Further,
he stated that “if [she] did . . . crystal, it would make [her] more
open to . . . [her] feelings and [her] spirituality[.]” At that point,
Ruah saw Bathum had made lines of crystal methamphetamine
under his keyboard. They each snorted one of the lines using a
hollowed-out Bic pen. He then unsuccessfully attempted to
hypnotize her.

                           DISCUSSION

I.    Sufficiency of Evidence – Bathum’s Use of Force to
      Accomplish Sexual Acts with Hayley G.

      A.    Governing Principles and Standard of Review

            1.     Use of Force to Accomplish Sexual Acts

       For a defendant to be convicted of rape under section 261,
subdivision (a)(2), forcible sexual penetration under section 289,
subdivision (a)(1)(A), or forcible oral copulation under former
section 288a subdivision (c)(2)(A), the prosecution must prove the
defendant accomplished the relevant sexual act or acts “by means
of force, violence, duress, menace, or fear of immediate and
unlawful bodily injury” on the victim or another person. (§ 261,
subd. (a)(2); § 289, subd. (a)(1)(A); former § 288a, subd. (c)(2)(A).)
       In People v. Griffin (2004) 33 Cal.4th 1015 (Griffin), our
Supreme Court “examined the force necessary for forcible rape
under section 261, subdivision (a)(2), rejecting the argument that
the offense requires the use of physical force substantially




                                 19
different from or substantially greater than that necessary to
accomplish an act of consensual sexual intercourse.” (People v.
McCann (2019) 41 Cal.App.5th 149, 155-156, citing Griffin,
supra, at pp. 1018-1019.) The Supreme Court noted that “it has
long been recognized that ‘in order to establish force within the
meaning of [the rape statute], the prosecution need only show the
defendant used physical force of a degree sufficient to support a
finding that the act of sexual intercourse was against the will of
the [victim]. [Citation.]” (Griffin, supra, at pp. 1023-1024.) After
examining the rape statute’s evolution and legislative history, as
well as the then-existing case law on the issue, the Supreme
Court held: “The gravamen of the crime of forcible rape is a
sexual penetration accomplished against the victim’s will by
means of force, violence, duress, menace, or fear of immediate
and unlawful bodily injury. As reflected in the surveyed case law,
in a forcible rape prosecution the jury determines whether the
use of force served to overcome the will of the victim to thwart or
resist the attack, not whether the use of such force physically
facilitated sexual penetration or prevented the victim from
physically resisting her attacker. The Legislature has never
sought to circumscribe the nature or type of forcible conduct that
will support a conviction of forcible rape, and indeed, the rape
case law suggests that even conduct which might normally attend
sexual intercourse, when engaged in with force sufficient to
overcome the victim’s will, can support a forcible rape conviction.
[Citation.] Nor has the rape law ever sought to quantify the
amount of force necessary to establish the crime of forcible
rape . . . .” (Id. at pp. 1027-1028, italics in original.)
       Accordingly, when evaluating whether the defendant has
used “force” within the meaning of section 261, subdivision (a)(2),




                                20
“[t]he question for the jury [is] . . . simply whether [the]
defendant used forced to accomplish intercourse with [the victim]
against [his or her] will, not whether the force [the defendant]
used overcame [the victim’s] physical strength or ability to resist
[the defendant].” (Griffin, supra, 33 Cal.4th at p. 1028.)
       Applying Griffin, California appellate courts have held that
the force required for sexual penetration under section 289,
subdivision (a), and for oral copulation under former section
288a, is force which is sufficient to overcome the victim’s will.
(See People v. McCann, supra, 41 Cal.App.5th at p. 156 [applying
Griffin to section 289]; People v. Guido (2005) 125 Cal.App.4th
566, 575-576 [applying Griffin to former section 288a].)

            2.    Appellate Review of Sufficiency of
                  Evidence Underlying a Conviction

       “‘When considering a challenge to the sufficiency of the
evidence to support a conviction, we review the entire record in
the light most favorable to the judgment to determine whether it
contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt. [Citation.] We presume in support of the judgment the
existence of every fact the trier of fact reasonably could infer from
the evidence. [Citation.] If the circumstances reasonably justify
the trier of fact’s findings, reversal of the judgment is not
warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding. [Citation.] A
reviewing court neither reweighs the evidence nor reevaluates a
witness’s credibility.’ [Citation.]” (People v. Covarrubias (2016) 1
Cal.5th 838, 890 (Covarrubias).) “It is well settled that ‘unless the
testimony is physically impossible or inherently improbable,




                                 21
testimony of a single witness is sufficient to support a conviction.’
[Citation.]” (People v. Ghobrial (2018) 5 Cal.5th 250, 281.)
       Thus, “[o]ur power as an appellate court begins and ends
with the determination whether, on the entire record, there is
substantial evidence, contradicted or uncontradicted, to support
the judgment. [Citation.] The test on appeal is not whether we
believe the evidence at trial established the defendant’s guilt
beyond a reasonable doubt, but whether any rational trier of
fact could have found the essential elements of the crime
beyond a reasonable doubt. [Citation.]” (People v. Hernandez
(1990) 219 Cal.App.3d 1177, 1181-1182.) “Given this deferential
standard of review, a ‘defendant bears an enormous burden in
claiming . . . insufficient evidence’ to support a conviction.
[Citation.]” (People v. Wear (2020) 44 Cal.App.5th 1007, 1020.)

      B.    Analysis

      Bathum contends his convictions on counts 1 through 6
must be reversed because there was insufficient evidence
showing he accomplished the sexual acts with Hayley G. at
Adams House and Summer Hill by way of force. In support of his
position, Bathum asserts Hayley never objected—verbally or
physically—to any of the acts, that he did not attack or strike
Hayley, and that he did not physically restrain her or manipulate
any parts of her body against her will to accomplish the acts.
      We disagree with Bathum’s argument. Applying the legal
principles and deferential standard of review set forth above, we
conclude the record contains substantial evidence from which a
reasonable trier of fact could find that, beyond a reasonable
doubt, he accomplished the relevant sexual acts by way of force.
      With respect to the Adams House incident, Hayley testified
that after massaging her back and breasts while she was laying




                                 22
on her stomach, Bathum grabbed her and flipped her over onto
her back. According to Hayley, he placed one of his hands on the
back of the upper part of her neck, pushed her head down toward
his groin, and “shoved his penis in[to] her mouth.” Bathum
placed his other hand on her shoulder, and then her neck. With
both hands tightly gripped on the back of her neck, Bathum
controlled where her neck was going. Hayley testified she did not
move her head to Bathum’s penis on her own, that he had
“directed [her] to do” what she was doing , and that she felt she
did not have control over the movement of her head. While his
penis was in her mouth, she squirmed, moving her hips and
upper body around, but was unable to break free.
        Hayley testified Bathum then flipped over, placed his
forearm in a 90-degree bend, pressed it against her upper chest
just below her neck and collarbone, and pushed her back to the
ground, applying sufficient pressure to cause her pain and make
it difficult for her to breathe. Feeling all of Bathum’s weight on
her, and the pressure on her chest from his arm, Hayley felt
“nailed to the floor.” Bathum took off her clothing from the waist
down. He kept his arm across her chest, although he did move it
slightly lower, as he performed oral sex on her.
        After Bathum penetrated her vagina with his fingers, she
was “slightly crying” and told Bathum: “‘I’m not feeling good. I
don’t know what to do. I can’t – I’m not feeling good.’” Although
Hayley was sure he had heard her, he did not respond and
instead put his penis in her vagina. She testified that she
squirmed throughout the time he was having intercourse with
her, moving her hips and upper body to “tell him [her]self that
‘this isn’t right,’ [and] to try to . . . break from it.” Nonetheless,




                                  23
she was unable to break free from Bathum because he “had tight
grips on [her].”
       Hayley testified Bathum was more aggressive during the
Summer Hill incident, and that he took control right as they
entered the bedroom in the house. Bathum grabbed Hayley by
the arm and pushed her backwards onto the bed. When he took
her clothes off from the waist-down, Hayley said, “‘I don’t want to
do this[,]’” because Kirsten and the real estate agent could arrive
at any minute. Using one of his hands, he alternated between
holding her down by the chest and touching her breasts while he
had oral sex with her. As he did so, Hayley was wiggling and
crying to herself.
       After digitally penetrating her, Bathum again placed his
forearm, bent in a 90-degree angle, across her chest beneath the
collarbone and had sexual intercourse with her. He placed his
other arm on her lower back and used it to lift her and “grab[ ]
[her] towards him[ ]” in a “forceful” manner. While Bathum was
having intercourse with her, Hayley was squirming and crying
softly to herself with a blank facial expression and tears coming
down her face.
       Viewing the evidence above in the light most favorable to
the judgment, we conclude a rational trier of fact could find that,
beyond a reasonable doubt, Bathum accomplished the sexual acts
underlying counts 1 through 6 through the use of “force sufficient
to overcome [Hayley’s] will.” (Griffin, supra, 33 Cal.4th at p.
1027.) Accordingly, the record contains substantial evidence to
support a finding that Bathum used “force” as required under
section 261, subdivision (a)(2), section 289, subdivision (a)(1)(A),
and former section 288a, subdivision (c)(2)(A).




                                24
II.   Sufficiency of Evidence – Actual and Reasonable
      Belief Hayley G. Consented to Sexual Acts

      A.    Governing Principles

      In People v. Mayberry (1975) 15 Cal.3d 143 (Mayberry), our
Supreme Court “held that a defendant’s reasonable and good
faith mistake of fact regarding a person’s consent to sexual
intercourse is a defense to rape. [Citation.]” (People v. Williams
(1992) 4 Cal.4th 354, 360.)
      “The Mayberry defense has two components, one subjective,
and one objective. The subjective component asks whether the
defendant honestly and in good faith, albeit mistakenly, believed
that the victim consented to sexual intercourse.” (People v.
Williams, supra, 4 Cal.4th at pp. 360-361, fn omitted.) “In
addition, the defendant must satisfy the objective component,
which asks whether the defendant’s mistake regarding consent
was reasonable under the circumstances.” (Id. at p. 361.)
      To obtain a Mayberry instruction, the defendant must show
there is “substantial evidence of equivocal conduct that would
have led a defendant to reasonably and in good faith believe
consent existed where it did not.” (People v. Williams, supra, 4
Cal.4th at p. 362.) Once the defendant has done so, and the trial
court has given a Mayberry instruction, the prosecution bears the
burden of proving the defendant did not actually and reasonably
believe the victim consented. (CALCRIM. Nos. 1000, 1015, 1045.)

      B.    Analysis

     Bathum contends his convictions on counts 1 through 6
must be reversed because there was insufficient evidence
showing he did not actually and reasonably believe Hayley
consented to the sexual acts during the Adams House and




                               25
Summer Hill incidents. In support of his position, he largely
reiterates she did not object—physically or verbally—to any of
the acts during either incident.
       We are not persuaded by Bathum’s argument. Viewed in
the light most favorable to the judgment, the evidence discussed
in section I.B above demonstrates that during both incidents: (1)
Bathum ignored Hayley’s verbal statements indicating she did
not want to engage in sexual activities with him; (2) she was
squirming around and moving her body in an effort to break free
from Bathum; (3) Bathum held her down by placing his forearm
bent in a 90-degree angle across her chest, just beneath her
collarbone; and (4) Hayley was crying as he engaged in the sexual
acts with her. In addition, during the Adams Hill incident,
Bathum used his hand to push her head down toward his penis,
shoved his penis into her mouth, and tightly gripped her neck
while controlling where it went. Further, during the Summer Hill
incident, Bathum used his hand to hold Hayley down by the chest
while he orally copulated her.
       Under these circumstances, we conclude that the record
contains substantial evidence from which a rational trier of fact
could conclude that, beyond a reasonable doubt, Bathum did not
actually or reasonably believe Hayley consented to the sexual
acts underlying his convictions on counts 1 through 6.

III.   Sufficiency of Evidence – Sexual Exploitation Under
       Business and Professions Code Section 729

       A.   Governing Statutory Authority

      Business and Professions Code section 729, subdivision (a)
provides, in relevant part: “[A]ny person holding himself or
herself out to be a physician and surgeon, psychotherapist, or




                               26
alcohol and drug abuse counselor, who engages in an act of sexual
intercourse, sodomy, oral copulation, or sexual contact with a
patient or client, . . . is guilty of sexual exploitation by a physician
and surgeon, psychotherapist, or alcohol and drug abuse
counselor.”

      B.     Sufficiency of Evidence Showing Bathum had
             Sexual Intercourse with Stephanie J. at the W
             Hotel

       Bathum contends count 12 must be reversed because the
evidence did not demonstrate he engaged in “sexual intercourse”
or “sexual contact” with Stephanie within the meaning of section
729 while they were at the W Hotel. He notes that although
Stephanie testified “she and [Bathum] had ‘sex[,]’” she did not
“testify about what ‘sex’ entailed[.]” Accordingly, he suggests
that, in the context of Stephanie’s testimony, “‘sex’ could have
been sucking [Bathum’s] toes or whipping him.” He therefore
contends Stephanie’s “vague and non-specific[ ]” testimony is
“fatal to [his] conviction[.]”
       Bathum correctly observes that Stephanie did not expressly
specify what “sex” entailed when testifying about the incident at
the W Hotel. Nevertheless, we conclude his argument is
unavailing. As the Attorney General points out, the record
contains substantial evidence to support a finding that, beyond a
reasonable doubt, he and Stephanie engaged in sexual
intercourse during that incident.
       Stephanie’s testimony regarding a prior incident at a hotel
by Venice Beach5 sheds light on what she meant when she


5      Count 10, on which the jury deadlocked, was predicated on
this incident.




                                  27
testified “there [was] sex . . . between [her] and [Bathum]” at the
W Hotel. Stephanie testified that, while at the Venice Beach
hotel with Bathum and Jennifer I., she passed out during the
evening, as she had consumed a substantial amount of alcohol
earlier that afternoon. Throughout the night, she was in and out
of consciousness, and could only recall “snapshots” of what
happened. At some point during the night, while Stephanie was
laying on her back, she “felt [Bathum] on top of [her] having sex
with [her] body[,]” and that he was “[m]oving back and forth like
they do when they are having sex.” She testified she felt “[h]is
penis go in and out of [her]” while he was “thrusting” with his
body.
       Stephanie’s testimony about the W Hotel incident is further
clarified by Jennifer I.’s testimony about the same incident.
Jennifer testified she and Stephanie “took turns having sex with
[Bathum] in t[he] same bed” in the hotel room. Immediately
thereafter, Jennifer clarified that by “sex” she meant that
“[Bathum’s] penis would go in [her] vagina.”
       In sum, on the record before us, viewed in the light most
favorable to the judgment, we conclude there is substantial
evidence from which a rational trier of fact could conclude,
beyond a reasonable doubt, Bathum had “sexual intercourse”
with Stephanie as required to sustain a conviction under section
729. (See Bus. & Prof. Code, § 729, subd. (a).)

      C.    Sufficiency of Evidence Showing Bathum had
            “Sexual Contact” with Stephanie J. in the
            Sweat Lodge

      As noted above, in order to prove guilt under section 729,
the prosecution must show the defendant “engage[d] in an act of
sexual intercourse, sodomy, oral copulation, or sexual contact




                                28
with a patient or client[.]” (Bus. & Prof. Code, § 729, subd. (a).)
For purposes of section 729, subdivision (a), “‘[s]exual contact’
means sexual intercourse or the touching of an intimate part of a
patient for the purpose of sexual arousal, gratification, or abuse.”
(Id., subd. (c)(3).) Moreover, for purposes of section 729, the words
“‘[i]ntimate part’ and ‘touching’ have the same meanings as
defined in Section 243.4 of the Penal Code.” (Id., subd. (c)(4).)
Section 243.4, subdivision (g)(1) defines “‘[i]ntimate part’” as “the
sexual organ, anus, groin, or buttocks of any person, and the
breast of a female.”
        Bathum contends his conviction on count 11 is unsupported
by the evidence because the prosecution did not show he had
“sexual contact” with Stephanie in the sweat lodge. He asserts he
only rubbed her thigh and did not touch her vagina during the
incident. Thus, he argues that because Stephanie’s thigh is not
an “intimate part” of her body for purposes of section 729, his
conviction on count 11 must be reversed.
        In response, the Attorney General argues Bathum’s
conviction on count 11 must be affirmed because the evidence
shows he touched Stephanie on the groin, and therefore
establishes he engaged in an act of “sexual contact” with her
within the meaning of section 729, subdivision (c)(3).
        This issue turns on the meaning of the word “groin.” As the
Attorney General points out, neither the Legislature nor other
California appellate courts have defined the word “groin” for
purposes of section 729 or any other related statutes. Thus, we
apply the well-settled principle that, when interpreting a statute,
“‘“‘[w]e begin by examining the statute’s words, giving them a
plain and commonsense meaning.’”’ [Citation.]” (People v.
Gonzalez (2017) 2 Cal.5th 1138, 1141; see also MacIsaac v. Waste




                                 29
Management Collection & Recycling, Inc. (2005) 134 Cal.App.4th
1076, 1083 (MacIsaac) [“We give the words of the statute ‘a plain
and commonsense meaning’ unless the statute specifically defines
the words to give them a special meaning. [Citations.]”].) “‘When
attempting to ascertain the ordinary, usual meaning of a word,
courts appropriately refer to the dictionary definition of that
word.’ [Citation.]” (T-Mobile West LLC v. City and County of San
Francisco (2016) 3 Cal.App.5th 334, 352 (T-Mobile).)
       Merriam-Webster’s online dictionary defines “groin” as “the
fold or depression marking the juncture of the lower abdomen
and the inner part of the thigh[.]” (Merriam-Webster.com
Dictionary (2022)  [as of Oct. 24, 2022], archived at
.) Similarly, another online
dictionary defines “groin” as: “1. Anatomy. [T]he fold or hollow on
either side of the front of the body where the thigh joins the
abdomen. [¶] 2. [T]he general region of this fold or hollow.”
(Collins English Dictionary - Complete & Unabridged 2012
Digital Edition (2022) 
[as of Oct. 24, 2022], archived at .) Stedman’s Medical Dictionary likewise defines “groin”
as: “1. Topographic area of the inferior abdomen related to the
inguinal canal, lateral to the pubic region. [¶] . . . [¶] 2.
Sometimes used to indicate only the crease in the junction of the
thigh with the trunk.” (Stedman’s Medical Dict. (online ed.
2014).)
       Applying these definitions alongside the deferential
standard of review governing the sufficiency of the evidence
underlying a criminal conviction, we conclude the record contains
sufficient evidence to support a finding that Bathum touched




                                30
Stephanie on her groin in the sweat lodge. Stephanie testified
Bathum began by touching her on the inside of her left thigh, and
then traced along the bottom rim of her bathing suit near her
vagina with his fingers. As he did so, his fingers were “within an
inch” of her vagina. Based on this testimony, a rational trier of
fact could find that, beyond a reasonable doubt, Bathum engaged
in an act of “sexual contact” with Stephanie in the sweat lodge as
required under section 729.

      D.    Whether Bathum had “Sexual Contact” with
            Stephanie J. in His Office

       Bathum contends there is insufficient evidence showing he
engaged in “sexual contact” with Stephanie J. within the
meaning of section 729 when she performed oral sex on him in
his office. In support of his position, he emphasizes that pursuant
to section 729, subdivision (c)(3), “‘[s]exual contact’ means sexual
intercourse or the touching of an intimate part of a patient[.]”
(Bus. & Prof. Code, § 729, subd. (c)(3), italics added.) Relying on
that statutory language and Roy v. Superior Court (2011) 198
Cal.App.4th 1337 (Roy), Bathum contends a defendant may only
be convicted of violating section 729 when “the touching of an
intimate part of the patient’s body, not the body of the doctor[,]”
has been shown. Consequently, he asserts that because “[n]either
[his] penis nor Stephanie’s mouth is an intimate part of
Stephanie’s body[,]” his conviction on count 16 must be reversed.
       Bathum’s argument fails because count 16 was not based
on the theory that he had “sexual contact” with Stephanie as
defined by section 729, subdivision (c)(3). Instead, at trial, the
prosecution’s comments during closing argument reflect count 16
was predicated on Bathum engaging in an act of oral copulation
with Stephanie. Under the plain language of section 729,




                                31
subdivision (a), acts of “oral copulation” are separate and distinct
from acts of “sexual contact[.]” (See Bus. & Prof. Code, § 729,
subd. (a).) As Bathum observes, section 729 restricts liability
based on acts of “sexual contact” to situations where the
defendant touches an intimate part of the victim. (See id., subd.
(c)(3).) The statute, however, does not contain similar language
indicating a defendant is liable for sexual exploitation based on
acts of “oral copulation” only where the defendant has orally
copulated the victim, and not the other way around. (See,
generally, Bus. & Prof. Code, § 729.)
        Roy, supra, 198 Cal.App.4th 1337, is inapplicable. There,
the appellate court was tasked with “ascertain[ing] what the
Legislature meant by the term ‘sexual relations[ ]’” in Business
and Professions Code section 726. (Roy, supra, at pp. 1349.) At
the time, that statute read, in relevant part: “The commission of
any act of sexual abuse, misconduct, or relations with a patient,
client, or customer constitutes unprofessional conduct and
grounds for disciplinary action for any person licensed under this
division . . . .” (Former Bus. & Prof. Code, § 726, italics added.)
        Ultimately, the appellate court “reject[ed] the idea that [the
petitioner] was exempt from discipline under [Business and
Professions Code] section 726 unless he was the giver and not
merely the recipient of sexually intimate contact with his
patient.” (Roy, supra, 198 Cal.App.4th at p. 1353.) In so doing,
the appellate court explained: “Because the Legislature retained
the broad, general term ‘sexual relations’ as a ground for
disciplinary action in [Business and Professions Code] section
726, while employing the narrower and more strictly defined
term ‘sexual contact’ as a predicate for criminal liability upon the
same class of practitioners, we must presume it intended the




                                 32
terms to mean two different things. [¶] Acceptance of [the
petitioner’s] claim that a unilateral, unreciprocated sexual
fondling of a physician by a patient does not fall within the
definition of ‘sexual relations’ would compel the conclusion that
the Legislature meant ‘sexual relations’ and ‘sexual contact’ to
have the same meaning, despite the Legislature’s use of two
different terms within the same statutory framework. Such a
hypothesis is contrary to the settled rule that ‘[w]hen the
Legislature uses different words as part of the same statutory
scheme, those words are presumed to have different meanings.’
[Citation.]” (Id. at p. 1352, italics in original.)
       In short, the appellate court in Roy looked to section 729’s
definition of “sexual contact” for guidance when interpreting the
term “sexual relations” in Business and Professions Code section
726. (See Roy, supra, 198 Cal.App.4th at pp. 1351-1353.) The
court did not interpret the meaning of “oral copulation” under
section 729. (See ibid.) Nor did it hold or otherwise suggest
criminal liability for “oral copulation” under section 729 arises
only where the defendant copulates the victim. (See ibid.)
       Accordingly, for the reasons discussed above, we conclude
the record contains substantial evidence from which a rational
trier of fact could find that, beyond a reasonable doubt, Bathum
engaged in a prohibited act of “oral copulation” with Stephanie J.
in his office at Summer Hill. (Bus. & Prof. Code, § 729, subd. (a).)

      E.    Whether Bathum had “Sexual Contact” with
            Amanda J. at the Four Seasons Hotel

      Counts 18 and 19 pertained to an encounter at the Four
Seasons Hotel, during which Bathum and Amanda J. performed
oral sex on each other, and Bathum digitally penetrated Amanda.
Bathum argues that because the prosecution did not identify the




                                 33
specific acts on which counts 18 and 19 were based, and only
referred to the incident as a whole in arguing his guilt on those
counts, “[i]t is possible [Amanda’s] oral copulation of [Bathum]
could have been the sex act the jury found supported both
counts.” Reiterating that a patient’s oral copulation of a
defendant is not a “qualifying act[ ]” giving rise to liability under
section 729, he contends his convictions on counts 18 and 19 must
be reversed.
       Bathum’s argument is without merit. As discussed in
section III.D above, Bathum has not shown that a defendant may
be convicted of sexual exploitation under section 729 based on an
act of “oral copulation” only where the defendant orally copulates
the patient, and not the other way around.

      F.    Sufficiency of Evidence Showing Bathum Held
            Himself Out as a Psychotherapist or
            Drug/Alcohol Abuse Counselor

       Bathum contends all of his convictions for sexual
exploitation must be reversed because the evidence did not show
he held himself out to be a therapist or counselor within the
meaning of section 729, subdivision (a). In support of his position,
he asserts no witness testified he put up any signs indicating he
was a therapist or counselor, that he was listed as a therapist or
counselor on any CRLA rosters, that he had business cards
indicating he was a therapist or counselor, or that any other
therapists or counselors testified he held such a position. He also
notes several witnesses did not believe he was a therapist or
counselor. And, while he acknowledges multiple witnesses did
believe he was a therapist or counselor, he contends “[n]one of
[their] beliefs or assumptions establish [the disputed] element.”




                                 34
       Bathum’s argument is unavailing. As discussed below, the
record contains ample evidence from which a rational trier of fact
could find, beyond a reasonable doubt, Bathum held himself out
as a psychotherapist and/or drug and alcohol abuse counselor.
       We begin our analysis by noting the Legislature did not
define the phrase “holding [one]self . . . out” for purposes of
section 729. (See Bus. & Prof. Code, § 729.) Thus, we again turn
to the dictionary to “ascertain the ordinary, usual meaning of [the
phrase]” (T-Mobile, supra, 3 Cal.App.5th at p. 352) in order to
“give the words of the statute ‘a plain and commonsense
meaning[.]’” (MacIsaac, supra, 134 Cal.App.4th at p. 1083.)
       Merriam-Webster’s online dictionary defines the phrase
“hold out” as “to represent to be[.]” ((Merriam-Webster.com
Dictionary (2022)  [As of Oct. 24, 2022],
archived at .) Similarly, Black’s
Law Dictionary defines the phrase “hold out” as follows: “To
represent (something) as true . . . ; esp., to represent (oneself or
another) as having a certain legal status[.]” (Black’s Law
Dictionary (11th ed. Online 2019).)
       Applying these definitions alongside the deferential
standard of review governing the sufficiency of the evidence
underlying a criminal conviction, we conclude the record contains
substantial evidence to support a finding that Bathum held
himself out as a psychotherapist and/or a drug and alcohol abuse
treatment counselor. First, numerous witnesses, including eight
former CRLA clients6 and Samantha Wood, a former CRLA
therapist, testified Bathum led trauma therapy groups. No other

6     The former clients were Stephanie J., Amanda J., Amanda
S., Jennifer I., Brittni J., Mollie W., Amy W., and Erika B.




                                35
therapists or counselors assisted him in doing so. He facilitated
discussions by asking clients to share intimate details about their
past and their relationships with their parents. In so doing, he
sought to expose how those relationships related to the clients’
struggles with addiction. Clients responded to his questions by
sharing deeply personal information, including their experiences
with loss, abuse, and their relationships with their parents.
Bathum asked clients to explore and process their feelings on his
selected topics.
       Bathum also led family constellation groups. Wood testified
that in those groups, clients would select other participants to
represent their family members, and would role-play with them
to address issues giving rise to trauma in their relationships with
those family members. Similar to the trauma group, clients
shared highly personal and intimate details about their pasts and
their familial relationships during family constellation groups.
       Wood testified Bathum provided clients psychoeducation7
and emotional support during the groups he facilitated.
According to Wood, those services are typically provided by a
therapist or a counselor. She also testified that, given the delicate
nature of the topics and issues discussed in trauma and family
constellation groups, individuals leading those groups should be
licensed or pre-licensed mental health professionals.
       Bathum’s interactions with clients were not limited to
group sessions. Stephanie J. testified that Bathum held
individual sessions with clients. Erika B. testified he offered to do


7     According to Woods, “psychoeducation” involves “educating
somebody about psychological principles[ ]” in various different
ways. For example, an individual providing psychoeducation may
explain the grieving process.




                                 36
one-on-one therapy with her to help her work through issues
relating to her relationship with her father. Hayley testified
Bathum told her he was a therapist, hypnotherapist, and a
psychiatrist. In a conversation wherein Hayley was exploring
issues underlying her addiction, Bathum told her she had
multiple personalities and was struggling with depression.
       Wood testified Bathum occasionally followed up with
clients individually and/or with their families in a separate room
after facilitating family constellation groups. She also testified
that in addition to providing group therapy, Bathum also
provided family therapy. Similarly, Ruah’s mother testified
Bathum led family therapy sessions, in which he talked about
how the brain worked and how drugs affected the brain. He also
advised her on how to communicate with her children and
navigate her relationships with them.
       Besides leading sessions with clients and their families,
Bathum also spoke at family day events on weekends. Amanda
J.’s mother testified she first saw Bathum at a family day, where
he was giving a lecture to clients and their parents on “sobriety,
getting clean, being clean, what it takes to stay clean, [and] the
effects of alcohol and the effects of drug use.” He also spoke about
“different therapies[,] . . . different . . . attitudes[,] . . . different
ways of staying sober[,] and different effects of not staying sober.”
Based on his lecture, Amanda J.’s mother testified Bathum
“seemed like an expert” and her impression of him was that “he
was one of the lead therapists” at CRLA.
       Amanda J.’s mother was not the only witness who testified
she had the impression that Bathum was a therapist or
counselor. Ruah’s mother also testified she had the impression
Bathum was “[a] great family therapist” based on his sessions




                                   37
with her and her family. Similarly, Hayley, Stephanie, Amanda
J., Amy, and Erika B. testified they had the impression that
Bathum was a therapist or counselor of some sort based on their
interactions with him, the type of information he shared, and the
manner in which he shared that information.
      On this record, viewed in the light most favorable to the
judgment, we conclude a rational trier of fact could find, beyond a
reasonable doubt, Bathum represented himself to be a therapist
or counselor at CRLA. Accordingly, substantial evidence supports
the jury’s finding he held himself out as a therapist or drug or
alcohol abuse counselor under section 729, subdivision (a).

IV.   Whether Bathum’s Convictions on Count 18 or 19
      Must Be Reversed—or One of His Sentences on Those
      Counts Must be Stricken—Because They Were Based
      on a Single Incident

      Bathum contends either count 18 or count 19, which were
based on the encounter between Bathum and Amanda J. at the
Four Seasons Hotel, must be reversed because acts committed in
a “single sexual encounter can yield only a single conviction[ ]” for
sexual exploitation. In support, he argues People v. Harrison
(1989) 48 Cal.3d 321 (Harrison), where our Supreme Court held
multiple acts of forcible penetration occurring in a single assault
can give rise to multiple convictions under section 289 (Harrison,
supra, at p. 334), is inapplicable because sexual exploitation “is
not a violent crime.” In the alternative, citing section 654,
Bathum contends “only a single punishment may be imposed for




                                 38
what amounted to an indivisible course of conduct with a single
intent and objective.”8
      In response, the Attorney General contends both of
Bathum’s arguments may be deemed forfeited as conclusory. In
addition, the Attorney General argues Bathum’s arguments are
meritless because they were rejected in People v. Scott (1994) 9
Cal.4th 331 (Scott) and People v. Bright (1991) 227 Cal.App.3d
105, which was cited with approval in Scott.
      At the outset, we note Bathum’s primary argument is
unsupported by citation to pertinent legal authority, and his
alternative argument consists of a single, conclusory sentence in
a footnote. Accordingly, both arguments have been forfeited.
(People v. Hardy (1992) 2 Cal.4th 86, 150; People v. Carroll (2014)
222 Cal.App.4th 1406, 1412, fn. 5.) In any event, as discussed
below, we conclude the arguments are meritless.

      A.    Convictions on Counts 18 and 19

       Bathum primarily argues sexual acts committed in a single
incident may give rise to only one conviction for sexual
exploitation under Business and Professions Code section 729
because Harrison does not apply to non-violent sex crimes. In
Scott, however, our Supreme Court applied Harrison’s principles
to conclude a defendant who fondles a victim multiple times in a


8     For the first time in his reply brief, Bathum also argues
that under the plain language of Business and Professions Code
section 729, subdivision (b)(2), a defendant may sustain only one
conviction and one sentence for committing multiple acts of
sexual exploitation with a single victim. We need not address this
contention because it was not raised in his opening brief. (See
People v. Duff (2014) 58 Cal.4th 527, 550, fn. 9.) In any event, as
discussed in section XI, we conclude it is meritless.




                                39
single incident may sustain multiple convictions under section
288. (Scott, supra, 9 Cal.4th at pp. 344-348.) That statute
prohibits the commission of lewd and lascivious acts with a child
under the age of 14, and does not require those acts to be
accompanied by violence for purposes of conviction. (§ 288, subd.
(a).) Similarly, Business and Professions Code section 729
prohibits sexual acts between a person who holds himself out as a
psychotherapist or drug and alcohol abuse counselor with a
patient, even where those acts are unaccompanied by violence.
(Bus. & Prof. Code, § 729, subd. (a).) Under these circumstances,
we conclude Bathum has not shown Harrison should not apply
here, and reject his contention that a defendant who engages in
multiple acts in violation Business and Professions Code section
729 during a single incident may sustain only one conviction
under the statute.

      B.    Separate Sentences on Counts 18 and 19

       At the time Bathum was sentenced, section 654,
subdivision (a) provided: “An act or omission that is punishable in
different ways by different provisions of law shall be punished
under the provision that provides for the longest potential term of
imprisonment, but in no case shall the act or omission be
punished under more than one provision.”
       Section 654 “‘applies when there is a course of conduct
which violates more than one statute but constitutes an
indivisible transaction.’ [Citation.] Generally, whether a course of
conduct is a divisible transaction depends on the intent and
objective of the actor: ‘If all of the offenses were incident to one
objective, the defendant may be punished for any one of such
offenses but not for more than one.’ [Citation.]” (People v. Alvarez
(2009) 178 Cal.App.4th 999, 1006 (Alvarez).)




                                40
       “However, the rule is different in sex crime cases. Even
where the defendant has but one objective—sexual gratification—
section 654 will not apply unless the crimes were either
incidental to or the means by which another crime was
accomplished. [Citations.] [¶] But, section 654 does not apply to
sexual misconduct that is ‘preparatory’ in the general sense that
it is designed to sexually arouse the perpetrator or the victim.
[Citation.]” (Alvarez, supra, 178 Cal.App.4th at p. 1006.)
       As discussed above, Amanda J. testified that at the Four
Seasons Hotel, Bathum first performed oral sex on her.
Afterwards, he digitally penetrated her. Then, upon his request,
Amanda performed oral sex on him. Her testimony establishes
these activities were performed for purposes of accomplishing
Bathum’s sexual arousal. Nothing in her testimony indicates the
earlier acts were “merely incidental to or facilitative of the later
acts[,]” because each of those acts could have been accomplished
independently (i.e., without being preceded by any of the other
acts that took place). (People v. Madera (1991) 231 Cal.App.3d
845, 855; see also People v. Bright, supra, 227 Cal.App.3d at p.
110.) Thus, we conclude Bathum has not shown he should have
only been sentenced to a single punishment on counts 18 and 19.

V.    Sufficiency of Evidence – Whether Substances
      Furnished were Methamphetamine and Heroin

      A.    Governing Principles

      To prove a defendant is guilty of furnishing a controlled
substance under Health and Safety Code sections 11352 and/or
11379, the prosecution must prove: (1) the defendant furnished a
controlled substance; (2) the defendant knew of its presence; and




                                41
(3) the defendant knew of the substance’s nature or character as
a controlled substance. (CALCRIM No. 2300.)

      B.    Analysis

       Bathum contends each of his convictions for furnishing a
controlled substance must be reversed because there was
insufficient evidence demonstrating he had, in fact, provided the
alleged recipients with methamphetamine and heroin. He argues
“[t]he testimony established, at best, [he] provided substances
that ‘looked like’ and ‘acted like’ meth/heroin. It did not establish
[he] actually provided those drugs.”
       We begin our analysis by noting “the nature of a substance,
like any other fact in a criminal case, may be proved by
circumstantial evidence. [Citations.]” (People v. Sonleitner (1986)
183 Cal.App.3d 364, 369.) To ascertain whether sufficient
circumstantial evidence was presented in this case, People v.
Winston (1956) 46 Cal.2d 151 (Winston) and People v. Chrisman
(1967) 256 Cal.App.2d 425 (Chrisman), are instructive.
       In Winston, the defendant was convicted of three counts of
furnishing marijuana to a minor in violation of former Health
and Safety Code section 11714, among other offenses. (Winston,
supra, 46 Cal.2d at p. 153.) On appeal, he challenged his
convictions on those counts by arguing there was insufficient
evidence showing “the cigarettes [he had provided and] smoked
by the two minor[s] . . . contained marijuana[.]” (Id. at p. 154.)
While he “conced[ed] that the prosecution need not physically
produce the narcotic, he insist[ed] that to prove a substance is a
narcotic, there must not only be testimony of the user but also
that of a medical doctor or expert. [Citations.]” (Id. at p. 155.)
       The appellate court rejected the defendant’s contention,
reasoning “neither case [cited by the defendant held] that such




                                 42
expert evidence is required for a conviction if the users
demonstrate a knowledge of the narcotic as such.” (Winston,
supra, 46 Cal.2d at p. 155.) Subsequently, the appellate court
observed: “Both [minors] testified that they had frequently
smoked marijuana; they described the appearance of a marijuana
cigarette, having tucked in ends; they related the custom of
smoking such a cigarette in chain fashion in a group, each person
taking one or two puffs and inhaling, then passing it to another;
and they told of their ‘high’ feeling after about 15 minutes, their
feeling of freedom from their cares, lasting about three to four
hours, then their feeling of ‘coming down,’ that is, their feeling of
depression, at which time they became hungry.” (Id. at p. 156.)
Relying largely on their testimony, the court “conclude[d] that the
fact that the cigarettes smoked by the [minors] were marijuana
cigarettes was amply proved.” (Id. at p. 157.)
       The defendant in Chrisman was convicted of two counts of
furnishing heroin in violation of former Health and Safety Code
section 11501, among other offenses. (Chrisman, supra, 256
Cal.App.2d at p. 428.) His convictions on those counts were
largely based on the testimony of Joy Anne Osborne, the alleged
recipient of the heroin. (See id. at pp. 430-431.)
       Osborne testified she had been addicted to heroin for over
three months as of September 1965, and she had met the
defendant, who developed an addiction to heroin a month after
she had started using, through other addicts. (Chrisman, supra,
256 Cal.App.2d at p. 430.) According to Osborne, the defendant
purchased heroin in San Francisco, and they used it together. (Id.
at p. 431.) She “described the place, the person from whom, and
the manner in which the heroin was obtained[,]”as well the
balloons in which it was packaged. (Ibid., italics omitted) Osborne




                                 43
testified she and the defendant would have an injection of heroin
before returning to Santa Clara. (Ibid.) She described and
identified the paraphernalia the defendant used for heating and
injecting the heroin, as well as the manner in which it was used.
(Ibid.) After deciding she “wanted to kick the habit[,]” Osborne
checked into a hospital and experienced withdrawal symptoms.
(Ibid.)
       On appeal, the defendant argued his convictions on the
furnishing counts were supported by insufficient evidence
“because there was no evidence that the substance supplied by
him to the alleged recipient was in fact a narcotic[.]” (Chrisman,
supra, 256 Cal.App.2d at p. 428.) He contended “the testimony of
a user alone, without expert testimony, can never be sufficient to
identify the nature of the substance.” (Id. at p. 432.)
       Relying principally on Winston, supra, 46 Cal.2d at pp. 155-
156, the appellate court rejected the defendant’s argument.
(Chrisman, supra, 256 Cal.App.2d at pp. 432-433.) Subsequently,
it held Osborne’s testimony, along with testimony showing the
defendant was addicted to heroin and that paraphernalia found
in his car had traces of heroin, was sufficient to establish the
substance the defendant had given her was heroin. (Id. at p. 434.)
       Applying Winston and Chrisman here, along with the
deferential standard of review governing the sufficiency of the
evidence underlying a criminal conviction, we conclude the record
contains substantial evidence to support the jury’s finding that,
beyond a reasonable doubt, Bathum furnished methamphetamine
and heroin to the persons alleged.
       Bathum was convicted of furnishing methamphetamine to
nine former CRLA clients: Stephanie J., Dana R., Brittni J.,
Amanda S., Mollie W., Jennifer I., Erika B., Ruah A., and Amy




                                44
W. With the exception of Brittni and Ruah, all of these former
clients testified they were familiar with the drug, and had
previously seen or used it on multiple occasions. Indeed, Dana,
Erika, Amy, and Mollie were addicted to methamphetamine
when they checked into CRLA. Amy and Mollie used
methamphetamine daily before checking into CRLA.
      Brittni testified she had not seen methamphetamine prior
to the incident at the Anza Hotel, which was the first time she
ever smoked it. At the time, either Bathum or Amanda told her
that the drug he had brought was methamphetamine. After that
incident, she ingested methamphetamine ten more times.
      All of the witnesses above testified to the appearance of the
methamphetamine given to them by Bathum. They described the
substance as rocky, crystal, and/or glassy shards, which were
either clear, off-white, or cloudy in color. Those who had prior
experience with methamphetamine testified the appearance of
the methamphetamine from Bathum was consistent with their
past observations of methamphetamine. Similarly, Brittni and
Ruah testified the appearance of the methamphetamine initially
provided by Bathum was consistent with their subsequent
observations of methamphetamine.
      As discussed in the Background section above, all nine of
these witnesses described in detail how the methamphetamine
was packaged or presented, how they used it, and how Bathum
ingested it with them. The seven witnesses who had previous
experience with methamphetamine testified they experienced a
distinctive high upon ingesting methamphetamine in the past,
and that the feelings and sensations they felt when ingesting the
methamphetamine provided by Bathum was consistent with their
prior experiences. Similarly, Brittni and Ruah testified they felt a




                                45
distinctive high after using methamphetamine for the first time
with Bathum, and they got the same high when using
methamphetamine on subsequent occasions.
      Dana testified Bathum gave her and another former client
crystal methamphetamine while in Joshua Tree. After
purchasing syringes at a drug store, the three of them injected
themselves with the methamphetamine while in Bathum’s car.
The next morning, Dana tested positive for methamphetamine on
a urine test.
      Bathum was convicted of furnishing heroin to Brittni J.,
Brittney D., and Amy W. All three of them were addicted to
heroin and using it daily before checking into CRLA.
      Brittni and Brittney identified the heroin provided by
Bathum as “black tar heroin.” All three witnesses described his
heroin as a gooey, sticky, black or dark brown substance, which
smelled like vinegar. While Brittni’s first experience with black
tar heroin was with Bathum at the Four Seasons Hotel, Brittney
and Amy testified they had seen black tar heroin in the past, and
the heroin Bathum provided had the same smell, texture, and
appearance as the heroin they saw before. Brittni testified the
heroin she later saw at the Malibu Riviera Motel had the same
appearance, texture, and smell as the heroin at the Four Seasons
Hotel.
      Brittney and Amy testified that when they used the heroin
provided by Bathum, they experienced the same high they felt
when using heroin in the past. Brittni testified that when she
used black tar heroin for the first time at the Four Seasons Hotel,
she felt a similar but more extreme version of the high she
experienced when using a different form of heroin in the past.




                                46
She felt the same type of high when she used black tar heroin at
the Malibu Riveria Hotel.
      The testimony of these CRLA clients was supported by the
testimony of Deputy Sheriff Anthony Meyers and Criminalist
Aaron Lewis concerning substances recovered from Bathum’s
vehicle in June 2016. Deputy Meyers testified that on June 28,
2016, he observed a vehicle pulled over in an area alongside a
road commonly used for narcotics activity. When he pulled over
behind the vehicle and approached it on the driver’s side, he saw
Bathum holding a glass pipe used for smoking narcotics in his
hand. As Deputy Meyers got closer, Bathum saw him and quickly
reached his hands under the seat.
      At that point, Deputy Meyers directed Bathum to exit the
vehicle, detained him, and searched him. From Bathum’s jacket
pocket, Deputy Meyers retrieved two plastic bags. One bag
contained a crystalline substance he recognized as
methamphetamine. Inside the car, he found a small brown bag
containing heroin and additional narcotic paraphernalia
commonly used to ingest heroin, among other drugs. Under the
seat on the floor, he found a warm glass methamphetamine pipe
with a burnt, crystalline substance inside. He booked all the
items above into evidence.
      Criminalist Aaron Lewis examined items booked into
evidence by Detective Meyers. After conducting various tests on
those items, Lewis confirmed: (1) the crystalline substance in the
plastic bag from Bathum’s jacket contained methamphetamine;
and (2) one of the other substances Detective Meyers found
contained heroin.
      In sum, viewing the evidence above in the light most
favorable to the judgment, we conclude a rational trier of fact




                                47
could find, beyond a reasonable doubt, the substances furnished
by Bathum were, in fact, methamphetamine and heroin. (See
Winston, supra, 46 Cal.2d at pp. 156-157; see also Chrisman,
supra, 256 Cal.App.2d at p. 434.) Accordingly, we reject Bathum’s
challenge to the sufficiency of the evidence underlying his
convictions for furnishing controlled substances.

VI.   Whether the Trial Court Erred by Denying Bathum’s
      Post-Trial Motions for Relief based on the
      Prosecution’s Failure to Disclose the Hayley G. Video

      A.    Relevant Background

       On February 26, 2019, a year after the verdicts were read
in this case, Bathum “move[d] for an order dismissing all the
charges/vacating the judgment in this action because of
outrageous government conduct . . . . In the alternative, [Bathum]
request[ed] a new trial on all counts on which [he] was convicted.”
Bathum argued he was entitled to the relief sought because the
prosecution intentionally suppressed evidence favorable to him
prior to trial, in violation of its obligations under Brady v.
Maryland (1963) 373 U.S. 83 [83 S.Ct. 1194, 10 L.Ed.2d 215]
(Brady).
       The evidence at issue is a 14-second video clip of Hayley G.
recorded by Cliff Brodsky, Bathum’s former business associate, at
a law firm in January 2015.9 The video begins with Brodsky and


9     A copy of the video was not included in the record on
appeal. In his opening brief, however, Bathum states the video is
on Youtube and provided the address of the website where it may
be viewed. The Attorney General agrees the video is available at
the address provided. Under these circumstances, on our own




                                48
Hayley next to one another. Brodsky says, “I’m here with
Hayley.” Hayley smiles briefly and says “Hello.” Brodsky then
states, “Now Hayley was a client over at Chris Bathum’s place[,]”
and asks her if she would “mind saying on camera that [she was]
drugged and raped.” In response, Hayley makes the following
statement with what appears to be a slight smile: “I was drugged
and raped by Chris Bathum.”
( [as of Oct.
13, 2022].) According to Bathum’s motion, defense counsel first
became aware of the video in July 2018.
       In opposition, the prosecution contended Bathum was not
entitled to the relief sought. Among other things, the prosecution
argued “there was no Brady violation because it is not reasonably
probable that the jury would have acquitted [Bathum] had [the
video] been considered at trial.”
       The trial court held a hearing on Bathum’s motion over the
course of several days. Relevant portions of the witness testimony
presented at the hearing are summarized below.
       Brodsky testified he recorded the video on January 12,
2015, when he brought Hayley with him to a law firm. She had
told him shortly beforehand that Bathum drugged and raped her.
Thus, while they were sitting in the law firm and “killing time,”
Brodsky “‘said, ‘Hey, remember that thing you just told me, tell
the world what you just told me a second ago, that you were




motion, we hereby take judicial notice of the video available at
the link Bathum has provided. (Evid. Code, § 452, subd. (h); see
also Deschene v. Pinole Point Steel Co. (1999) 76 Cal.App.4th 33,
37, fn. 2 [taking judicial notice under Evidence Code section 452
sua sponte].)




                                49
drugged and raped by Chris Bathum’ to remind her what she just
said . . . .”
       Brodsky testified that on July 20, 2016, he attended a
meeting with Detective Jeffrey Jackson and Deputy District
Attorney (DDA) Shaun Gipson. He brought with him a box “full
of thousands of pages of stuff and a . . . bag full of stuff.” He also
brought his laptop containing the Hayley G. video and other
digital media he wanted to share, as well as a thumb drive
containing copies of the digital media. Brodsky testified some of
these materials related to Bathum’s involvement in sex crimes,
and some related to his involvement in fraud crimes.10
       Brodsky testified that during the meeting, he played videos
of a woman named Rebecca M. detailing her allegations against
Bathum. He then tried to show the Hayley G. video on his
computer, but it did not work. Subsequently, he posted the video
on social media.
       DDA Gipson testified he was assigned to the fraud case
relating to Community Recovery, and attended a meeting with
Brodsky in July 2016. Detective Christopher Luistro from the
California Department of Insurance was also present, along with


10     In addition to the case underlying this appeal, in Los
Angeles Superior Court Case No. BA451664, Bathum was
charged with numerous violations of section 550, subdivision
(a)(1) [insurance fraud committed by fraudulent claim], section
487, subdivision (a) [grand theft], section 530.5, subdivision (c)(3)
[fraudulent possession of personal identifying information], and
section 186.10, subdivision (a) [money laundering]. Those charges
arose out of his alleged involvement in a $176 million fraud
scheme. Pursuant to a plea agreement entered in that case, the
trial court sentenced him to 20 years of imprisonment, to be
served concurrently with his sentence in the present case.




                                 50
Detectives Jackson and Denise Escobedo-Fuchs from the Los
Angeles Sheriff’s Department. The purpose of the meeting was to
gain information regarding the cases of fraud and sexual assault
involving Community Recovery.
       DDA Gipson testified he did not view the Hayley G. video
at the meeting. He recalled Brodsky played a video of a woman
named Rebecca M. claiming she had been assaulted at
Community Recovery. Brodsky tried to play another video, but
was unable to do so due to technical difficulties.
       DDA Gipson testified Brodsky turned over a red flash
drive, as well as a box containing a binder, a brown wallet, and a
lot of papers at the meeting. Brodsky represented to DDA Gipson
that everything he had was related to the insurance fraud case
against Bathum. Consequently, Detective Luistro took the box
and the flash drive. The box was not returned to the district
attorney’s office until the latter half of 2018.
       DDA Gipson testified he did not learn of the Hayley G.
video until August 2018, after talking to Detective Jackson about
it and receiving a copy from his supervisor. Subsequently, he
spoke with Detective Luistro’s supervisor, Sergeant Jeff Gomez.
Sergeant Gomez told DDA Gipson he had received a flash drive
from Detective Luistro. Sergeant Gomez then returned the flash
drive to DDA Gipson, who believed it to be the flash drive
previously included amongst Brodsky’s materials. The Hayley G.
video was on the flash drive, among many other files.
       Detective Jackson testified he had reached out to Brodsky
before the July 20, 2016 meeting at DDA Gipson’s
recommendation. Brodsky told Detective Jackson he had a video
of Hayley claiming she had been raped by Bathum, and that he
wanted to show it to him.




                                51
       According to Detective Jackson, Brodsky brought a box
containing numerous documents to the meeting. Brodsky
indicated to him all of the documents related to the insurance
fraud case against Bathum, which DDA Gipson and Detective
Luistro were working on. Detective Jackson did not recall
Brodsky taking any thumb drives out of the box. He did, however,
testify that there was a flash drive in Brodsky’s laptop, which
Brodsky eventually put on the center of the table. Although
Brodsky showed a brief video of Rebecca M. during the meeting,
he did not show the Hayley G. video, as he could not find it on his
laptop. Detective Luistro took the box and all of its contents, save
for a few documents kept by Detective Jackson. Sometime after
the meeting, Detective Jackson saw the Hayley G. video on social
media.
       Detective Escobedo-Fuchs testified she attended a meeting
with Brodsky on July 20, 2016. She did not recall Brodsky
showing her any videos during the meeting, although Brodsky
did “attempt[ ] to look for something on . . . a laptop computer,
but was frustrated.”
       In ruling on Bathum’s motions, the trial court first
observed “the defense has raised . . . three different
motions . . . . There’s a motion to dismiss for outrageous
government conduct. There’s a Brady violation motion, and then
there’s a motion for a new trial based upon newly-discovered
evidence.” The trial court then noted the motions were “all based
upon the same set of facts[ ]” (i.e., the suppression of the Hayley
G. video).
       Subsequently, the trial court acknowledged defense
counsel’s point that Hayley’s demeanor in the video, where she
was smiling, differed from her demeanor at trial, where she




                                52
presented herself as “somewhat pitiful[,]” as she was “crying[ ]
and . . . appeared to be traumatized[.]” The court determined,
however, the differences in her demeanor only provided slight
impeachment value. In so doing, it noted Hayley testified in court
for three days, and was subject to “a grueling, difficult cross-
examination[ ]” by defense counsel. Specifically, the trial court
observed defense counsel was given “great leeway in questioning”
Hayley, as he was allowed to question her on “all sorts of
matters[,]” including her lifestyle choices, her drug usage, and
her attempt to extort money from defense counsel and Bathum by
contacting defense counsel and asking for money to lie on the
stand. Under those circumstances, the trial court found the brief
video, in which Hayley made an inculpatory statement consistent
with her testimony, would not have led the jury to discredit her.
       Accordingly, the trial court found the Hayley G. video was
not material and would not have resulted in a different outcome
had it been presented to the jurors at trial. It therefore denied
Bathum’s post-trial motions to dismiss and for a new trial.

      B.    Motions for Relief Based on Alleged Brady
            Violation and Newly-Discovered Evidence

            1.    Governing Principles and Standards of
                  Review

                  a.    Brady violations

       “Although the term ‘Brady violation’ is often broadly used
to refer to any failure on the part of the prosecution to disclose
favorable information to the defense, a true violation occurs only
if three components coexist: ‘The evidence at issue must be
favorable to the accused, either because it is exculpatory, or
because it is impeaching; that evidence must have been




                                53
suppressed by the State, either willfully or inadvertently; and
prejudice must have ensued.’” (People v. Uribe (2008) 162
Cal.App.4th 1457, 1474 (Uribe), citing Strickler v. Greene (1999)
527 U.S. 263, 281-282 [119 S.Ct. 1936, 144 L.Ed.2d 286] and
Banks v. Dretke (2004) 540 U.S. 668, 691 [124 S.Ct. 1256, 157
L.Ed.2d 1166].)
       “Prejudice, in this context, focuses on ‘the materiality of the
evidence to the issue of guilt or innocence.’ [Citations.]
Materiality, in turn, requires more than a showing that the
suppressed evidence would have been admissible [citation], that
the absence of the suppressed evidence made conviction ‘more
likely’ [citation], or that using the suppressed evidence to
discredit a witness’s testimony ‘might have changed the outcome
of the trial’ [citation]. A defendant instead ‘must show a
“reasonable probability of a different result.’” [Citation.]” (People
v. Salazar (2005) 35 Cal.4th 1031, 1043.) To do so, a defendant
must “‘show[ ] that the favorable evidence could reasonably be
taken to put the whole case in such a different light as to
undermine confidence in the verdict.’ [Citation.]” (Uribe, supra,
162 Cal.App.4th at p. 1473, quoting Kyles v. Whitley (1995) 514
U.S. 419, 435 [115 S.Ct. 1555, 131 L.Ed.2d 490].)
       “We independently review the question whether a Brady
violation has occurred, but give great weight to any trial court
findings of fact that are supported by substantial evidence.
[Citation.]” (People v. Letner and Tobin (2010) 50 Cal.4th 99,
176.)

                   b.    Motion for New Trial Based on
                         Discovery of New Evidence

      “A defendant may seek a new trial ‘[w]hen new evidence is
discovered material to the defendant, and which he could not,




                                 54
with reasonable diligence, have discovered and produced at the
trial. . . .’ [Citation.] ‘The standard of review of an order denying a
motion for a new trial based on newly discovered evidence was
established . . . in 1887: “To entitle a party to a new trial on the
ground of newly discovered evidence, it must appear,—‘1. That
the evidence, and not merely its materiality, be newly discovered;
2. That the evidence be not cumulatively merely; 3. That it be
such as to render a different result probable on a retrial of the
cause; 4. That the party could not with reasonable diligence have
discovered and produced it at trial; and 5. That these facts be
shown by the best evidence of which the case admits.’ . . . [¶]
‘Applications on this ground are addressed to the discretion of the
court below, and the action of the court below will not be
disturbed except for an abuse of discretion . . . .’” [Citations.]’
[Citation.] ‘“In determining whether there has been a proper
exercise of discretion on such [a] motion, each case must be
judged from its own factual background. [Citation.]” [Citation.]’
[Citation.]” (People v. Cua (2011) 191 Cal.App.4th 582, 608.)

            2.     Analysis

       Bathum contends his motion for post-trial relief based on
the alleged Brady violation should have been granted because the
three-part test set forth in section VI.B.1.a above has been
satisfied. He argues: (1) “[t]he video revealed Hayley’s true self –
not the weeping victim, but the smirking, ‘I’m going to get money
from you,’ self-interested Bathum-Slayer[,]” and therefore could
have “impeached [her] to a greater degree[ ]”; (2) the video was
suppressed because the police received it but the prosecution did
not disclose it to him; and (3) he was prejudiced because “[t]he
government’s case absolutely and exclusively hinged on Hayley’s
testimony for the six most serious counts[,]” and at least one juror




                                  55
could have rejected her testimony after evaluating her credibility
based on her demeanor in the video.
       The parties do not seem to dispute the first and second
elements of the applicable three-part test have been satisfied. We
note the Attorney General asserts the video was inculpatory, and
that the prosecution’s failure to disclose it to defense counsel was
accidental. The Attorney General does not, however, appear to
dispute the video could have been used to impeach Hayley, or
that it was suppressed in this case.
       Resolution of the Brady issue therefore turns on whether
Bathum has shown the third element has been satisfied, i.e.,
whether the video “‘could reasonably be taken to put the whole
case in such a different light as to undermine confidence in the
verdict.’ [Citation.]” (Uribe, supra, 162 Cal.App.4th at p. 1473.)
On the record before us, we conclude he has not.
       As noted above, Brady requires the prosecution to disclose
“evidence reflecting on the credibility of a material witness.
[Citations.]” (People v. Kasim (1997) 56 Cal.App.4th 1360, 1380.)
However, “where the undisclosed evidence merely furnishes an
additional basis on which to challenge a witness whose credibility
has already been shown to be questionable or who is subject to
extensive attack by reason of other evidence, the undisclosed
evidence may be cumulative, and hence not material. [Citations.]”
(United States v. Avellino (2d Cir. 1998) 136 F.3d 249, 257; see
also Tankleff v. Senkowski (2d Cir. 1998) 135 F.3d 235, 251
[“When a witness’s credibility has already been substantially
called into question in the same respects by other evidence,
additional impeachment evidence will generally be immaterial
and will not provide the basis for a Brady claim. [Citations.]”].)




                                56
       Applying these principles, we conclude there was no
reasonable probability the video would have led to a different
result at trial. As the trial court correctly observed, the video is
only 14 seconds long, and Hayley’s inculpatory statement therein
is wholly consistent with her testimony at trial, where she
testified Bathum gave her Xanax prior to raping her at Adams
House. The record reflects Hayley was extensively cross-
examined by defense counsel. In addition to minutely scrutinizing
her testimony from her direct examination, defense counsel
questioned her on a variety of topics, including: (1) her illegal
attempt to extort money from Bathum by contacting defense
counsel and asking him to relay to Bathum that, if he paid her
money, she would not testify against him; (2) her continuation of
her relationship with Bathum even after he had engaged in the
alleged sexual acts with her; (3) her receipt of gifts, such as a new
car, privileges, money, and special treatment from Bathum while
at CRLA; (4) her delay in reporting the alleged crimes to
Detective Jackson; and (5) discrepancies between her trial
testimony and her preliminary hearing testimony. Further,
defense counsel sought to discredit Hayley based on differences in
her demeanor at trial and her demeanor in a prior interaction.
He noted that on direct examination, he “notice[d] . . . [she was]
overcome by emotion several times[.]” Immediately thereafter,
defense counsel pointed out that when she was on the phone with
him seeking payment in exchange for her silence at trial, she was
not crying.
       Despite defense counsel’s rigorous attacks on Hayley’s
credibility, the jury still believed her testimony regarding the
incidents underlying counts 1 through 6 and 9. On this record, we
are not convinced the video would have swayed the jury to




                                 57
discredit her testimony and acquit him on any of those counts.
Thus, Bathum has not shown his convictions should be reversed
based on the alleged Brady violation, as he has not “‘show[n] a
“reasonable probability of a different result.”’ [Citation.]” (People
v. Salazar, supra, 35 Cal.4th at p. 1043.) For the same reasons,
he has not shown the trial court abused its discretion by denying
his motion for a new trial based on newly-discovered evidence.
(People v. Cua, supra, 191 Cal.App.4th at p. 608.)

      C.    Motion to Dismiss Based on Outrageous
            Government Conduct

            1.     Governing Principles and Standard of
                   Review

      Federal and California courts have “recognized the
possibility government conduct could be so outrageous that due
process would bar the government from seeking a conviction.
[Citations.]” (People v. Guillen (2014) 227 Cal.App.4th 934, 1005
(Guillen); see also id. at pp. 1002-1006 [summarizing federal and
California authorities].) “Where defendant’s right to counsel is
not implicated, however, dismissal for outrageous government
conduct is warranted only where the conduct impairs a
defendant’s constitutional right to a fair retrial. [Citations.]”
(People v. Fultz (2021) 69 Cal.App.5th 395, 432.)
      “‘The determination of whether the government engaged in
outrageous conduct in violation of the defendant’s due process
rights is a mixed question. The first step involves the
consideration and weighing of the evidence and assessing the
credibility of the witnesses to determine factually whether, and to
what extent, governmental misconduct occurred. This factual
determination is clearly one that is subject to a deferential




                                 58
standard of review. But the second step—whether the
governmental conduct constitutes outrageous conduct in the
constitutional sense of violating the defendant’s due process
rights—involves the application of law to the established facts
and is primarily a legal question. . . . ’ [Citations.]” (Guillen,
supra, 227 Cal.App.4th at pp. 1006-1007.)

            2.     Analysis

       Bathum contends his convictions must be reversed because
the investigating government officials engaged in outrageous
conduct by knowingly and intentionally keeping the Hayley G.
video from defense counsel. The Attorney General responds: “His
claim is meritless since the record abundantly supports the trial
court’s conclusion that the video had trivial impeachment value
at most, and the failure to provide it to the defense was simply an
understandable accident.”
       We agree with the Attorney General. As discussed in
section VI.A above, the testimony at the hearing on Bathum’s
post-trial motions for relief shows: (1) the government officials
investigating the fraud case against Bathum were different
from those simultaneously investigating the sex crimes case
against him; (2) Brodsky did not play the Hayley G. video at the
July 2016 meeting; (3) Brodsky turned over a box of materials
and a flash drive containing a copy of the video at the meeting;
(4) except for a few documents kept by Detective Jackson,
Detective Luistro from the California Department of Insurance
took the box and the flash drive based on Brodsky’s
representation that his materials largely related to alleged
insurance fraud; (5) Detective Luistro had the flash drive and did
not return it until sometime after August 2018; (6) although
Brodsky told Detective Jackson about the video prior to the July




                                 59
2016 meeting, Detective Jackson did not view it until he found it
on social media, after the meeting took place; and (7) DDA
Gipson was unaware of the video and did not see it until August
2018. This evidence adequately shows the prosecution’s failure to
disclose the video to defense counsel prior to trial was
inadvertent and was not—as Bathum contends—the product of a
malicious conspiracy by government officials.
       Accordingly, the record contains substantial evidence
demonstrating no outrageous government conduct occurred in
this case. (See Guillen, supra, 227 Cal.App.4th at p. 1006.) We
therefore conclude the trial court correctly denied Bathum’s
motion to dismiss based on outrageous government conduct.

VII. Instructional Error – Omission of Unanimity
     Instruction on Furnishing Counts

      A.    Governing Principles

       “Defendants in criminal cases have a constitutional right to
a unanimous jury verdict. [Citation.] From this constitutional
principle, courts have derived the requirement that if one
criminal act is charged, but the evidence tends to show the
commission of more than one such act, ‘either the prosecution
must elect the specific act relied upon to prove the charge to the
jury, or the court must instruct the jury that it must
unanimously agree that the defendant committed the same
specific criminal act.’ [Citations.]” (People v. Napoles (2002) 104
Cal.App.4th 108, 114, italics in original.) “The prosecution can
make each election by ‘tying each specific count to specific
criminal acts elicited from the victims’ testimony’—typically in
opening statement and/or closing argument [Citations.] Such an




                                60
election removes the need for a unanimity instruction.
[Citation.]” (People v. Brown (2017) 11 Cal.App.5th 332, 341.)

      B.    Analysis

       Bathum contends he was “deprived of his constitutional
right to a unanimous jury verdict[ ]” because “[t]he prosecutor
adduced evidence of multiple discreet [sic] acts of furnishing
[drugs] by [Bathum], occurring at different places and at different
times,” but “did not elect which act was the basis for each
individual charge[ ]” and “[t]he trial court did not instruct on
unanimity.” Accordingly, he argues “[r]eversal is required [o]n
[c]ounts 15, 24, 25, 26, 28, 31, 43, and 48.” In the heading on this
issue, he also asserts defense counsel was ineffective by failing to
request a unanimity instruction.
       Bathum’s arguments are without merit. The record reflects
that during closing argument, the prosecution methodically
identified the specific act underlying each and every count
charging Bathum with furnishing a controlled substance. In so
doing, the prosecution even specified some acts of furnishing
occurred outside of Los Angeles County, and did not form the
basis of the charges.
       Accordingly, the trial court was not required to issue a
unanimity instruction. We therefore reject Bathum’s claim of
instructional error. (See People v. Mayer (2003) 108 Cal.App.4th
403, 418 [no unanimity instruction required where prosecution
set forth factual basis of the charges in opening statement].) For
the same reasons, we conclude Bathum has not shown defense
counsel’s failure to request a unanimity instruction constituted
deficient performance resulting in prejudice, and likewise reject
his perfunctory assertion of ineffective assistance of counsel. (See




                                61
People v. Terrell (1999) 69 Cal.App.4th 1246, 1252 [setting forth
defendant’s burden of proving ineffective assistance of counsel].)

VIII. Ineffective Assistance of Counsel – Concession that
      Bathum Held Himself out as a Psychotherapist
      and/or Drug/Alcohol Abuse Counselor

      A.    Relevant Background

       Prior to trial, defense counsel successfully moved to exclude
the portion of a book written by Bathum in which he referenced
his work as a therapist. In arguing the evidence would be “fairly
cumulative[,]” defense counsel stated: “Virtually every woman
that testified at the preliminary hearing testified . . . Bathum ran
group counseling[ ] [and] did individual counseling. I don’t think
there’s any question that . . . Bathum held himself out as a
therapist. I don’t think that is really going to be much of an issue
at trial. [¶] The issue might be, you know, whether a certain
person was a client at the time a sexual exploitation act occurred.
That might be an issue. But with respect to whether he was a
therapist or held himself out as a therapist for purposes of the
sexual exploitation counts, there is hardly an argument about
that.” Later, he reiterated: “[W]ith respect to whether [Bathum]
was a therapist or not or he held himself out as such, I don’t
know how much of an argument there really is on that, and the
evidence on that is legion so the defense isn’t planting a flag on
that.”
       During closing argument, while going over the elements of
sexual exploitation under Business and Professions Code section
729, defense counsel stated: “First of all, number one, ‘the
defendant held himself out to be a drug abuse counselor.’ You
know, I’m not going to stake my flag on trying to say he wasn’t




                                62
holding himself out as [a] drug abuse counselor. The evidence is
what it is. Okay?”

      B.    Governing Principles

       “‘The burden of proving ineffective assistance of counsel is
on the defendant.’ [Citation.]” (People v. Terrell, supra, 69
Cal.App.4th at p. 1252.) “To establish constitutionally inadequate
representation, a defendant must show that (1) counsel’s
representation was deficient, i.e., it fell below an objective
standard of reasonableness under prevailing professional norms;
and (2) counsel’s representation subjected the defendant to
prejudice, i.e., there is a reasonable probability that, but for
counsel’s failings, the result would have been more favorable to
the defendant. [Citations.]” (People v. Mitcham (1992) 1 Cal.4th
1027, 1057-1058.) “A defense counsel is not required to make
futile motions or to indulge in idle acts to appear competent.
[Citations.]” (People v. Torrez (1995) 31 Cal.App.4th 1084, 1091-
1092.) “Reversal of convictions on the ground of inadequate
counsel is mandated only if the record affirmatively reveals no
rational tactical purpose for his or her act or omission.
[Citations.]” (People v. Terrell, supra, 69 Cal.App.4th at p. 1253.)

      B.    Analysis

      Bathum contends defense counsel was ineffective by
conceding he held himself out as a therapist within the meaning
of Business and Professions Code section 729. In support of his
position, he asserts: (1) the evidence did not show he held himself
out as a therapist or counselor; (2) defense counsel cross-
examined Wood, a former CRLA therapist, about whether
Bathum “profess[ed] he was a therapist”; and (3) in closing




                                63
argument, defense counsel asked the jury the question whether
Bathum had held himself out as a therapist or counselor.
       Bathum’s argument is unavailing for two reasons. First, as
the Attorney General observes, the record indicates defense
counsel’s concession was a reasonable tactical decision, and did
not constitute deficient performance. On this point, the record
reflects that prior to trial, defense counsel was well aware
numerous witnesses were going to testify to facts showing
Bathum held himself out as a therapist or drug and alcohol abuse
counselor. With that in mind, he successfully moved to exclude a
portion of Bathum’s book.
       Moreover, as defense counsel correctly predicted, the
prosecution presented a wealth of evidence at trial showing
Bathum held himself out as a therapist or counselor at CRLA.
(Section III.F, ante.) We agree with the Attorney General that, by
acknowledging that evidence in closing argument and stating he
was not going to “stake [his] flag” on disputing that element, it
appears defense counsel was reasonably attempting to maintain
credibility with the jury in order to raise other defenses to the
charges. (See People v. Gurule (2002) 28 Cal.4th 557, 597
[“Counsel may have concluded that honesty and candor with the
jurors was necessary so as not to lose credibility with them”].) For
these reasons, we conclude Bathum has not shown counsel’s
performance was deficient based on the concession at issue. (See
People v. Jones (2003) 29 Cal.4th 1229, 1254 [rejecting claim for
ineffective assistance of counsel where record reflected defense
counsel’s failure to call a witness at trial rested on “several sound
tactical grounds[ ]”].)
       In addition, Bathum cannot show defense counsel’s
concession resulted in prejudice. As discussed above, the




                                 64
prosecution adduced testimony from multiple witnesses,
including several former CRLA clients and their family members,
as well as a former CRLA therapist, demonstrating Bathum held
himself out as a therapist or counselor. (Section III.F, ante.) On
this record, we conclude that even if counsel had argued the
prosecution failed to carry its burden on that element, there is no
reasonable probability the result would have been more favorable
to Bathum. (See People v. Mitcham, supra, 1 Cal.4th at p. 1058.)

IX.   Ineffective Assistance of Counsel – Failure to
      Challenge Deputy Meyers’ Testimony Regarding
      Nature of Substances Recovered from Bathum’s Car

       As discussed in section V.B above, Deputy Meyers testified:
(1) he came upon Bathum’s car parked alongside a road known
for drug activity in June 2016; (2) he detained Bathum and
conducted a search for narcotics after seeing Bathum holding a
glass pipe; (3) in Bathum’s jacket, he found a plastic bag
containing a crystalline substance he recognized to be
methamphetamine; and (4) in Bathum’s car, he found a brown
paper bag containing heroin and other drug paraphernalia.
       Bathum contends defense counsel’s performance was
deficient because he failed to challenge Deputy Meyers’ testimony
regarding the nature of the substances recovered from Bathum’s
vehicle. Noting the prosecution “did not seek to ascertain Meyer’s
[sic] history with identifying drugs, his training, his study, his
prior experience[,] or how he made his determinations[,]” Bathum
asserts Deputy Meyers’ testimony was nothing more than
“unsupported conclusions about the true nature of the narcotics”
he found.
       Bathum’s argument is without merit. As discussed above,
and as Bathum concedes in his reply brief, Criminalist Lewis




                                65
tested the substances found by Deputy Meyers and confirmed
they contained methamphetamine and heroin. (Section V.B,
ante.) On this record, we conclude Bathum cannot demonstrate
deficient performance or prejudice based on defense counsel’s
failure to object to Deputy Meyers’ testimony.

X.    Admission of Testimony Regarding Several
      Witnesses’ Feelings about their Experiences

      A.     Relevant Background

      Bathum takes issue with several incidents at trial where
the prosecution asked Hayley G., Amanda J., Stephanie J., and
Ruah D. about how they felt during or after certain experiences.
We summarize those portions of the record here.

             1.    Hayley G.

        Within a week of the alleged sexual assault at Adams
House, Hayley told Josh Geiger, her case manager, that Bathum
“had been inappropriate with [her].” Soon thereafter, she was
called into a meeting in Bathum’s office, where both Geiger and
Bathum were present. During the meeting, Geiger told Bathum
what Hayley had shared with him. In response, Bathum “laughed
it off and told [Hayley] that [they] could go ahead and have fun
with it and make it . . . a rumor.” He also told Hayley “to . . .
pretty much forget about . . . what happen[ed] between [them]”
and that “he could make this . . . disappear and go away.”
        Referring to Bathum’s statements, the prosecution asked
Hayley, without objection by defense counsel: “And how did you
feel about that?” She testified: “Um, that I couldn’t take this
anywhere else, like I . . . had to shut up, and I . . . couldn’t talk. I
shouldn’t open my mouth anymore.” The prosecution




                                  66
subsequently asked, again without any objection: “How did you
feel about CRLA at that time?” Hayley testified she felt
“defeated[,]” as she felt Geiger had “stabb[ed] [her] in the back[,]”
and that she felt “cornered.”
       After Hayley related the details of the Summer Hill
incident, the prosecution asked, without any objection: “Hayley,
how did you feel . . . at that point about what just happened to
you in that room?” She responded: “Um, I . . . didn’t want to talk
to anybody. I didn’t want to be there.”
       At the close of her direct examination, the prosecution
asked: “Hayley, as you are sitting here today . . . is there any one
thing that stands out most in your mind about what happened to
you with [the] defendant?” Over defense counsel’s objections
based on vagueness and relevance, Hayley testified: “My trust
was broken. . . . . I haven’t really trusted anybody since.”
       Lastly, on redirect examination, the prosecution asked:
“Can you tell us why it is that you are sitting here testifying
today? Why are you here?” Without any objection, Hayley
responded she “didn’t want other girls who were trying to get
treatment and had trauma from their past to go through what
[she] went through.” As she explained what she meant, defense
counsel objected to her testimony as constituting an improper
narrative, which the trial court overruled. Hayley concluded: “I
had a lot of doors slammed in my face for a long time. You know,
I didn’t trust [Detective] Jackson at first. He called me a lot, and
I didn’t trust him, but I just wanted this to stop happening.”

            2.     Amanda J.

      After Amanda J. testified about the Four Seasons Hotel
incident, the prosecution asked, without objection by defense
counsel: “Can you . . . reach inside yourself and tell us what it is




                                 67
that you were feeling at that point? Emotionally, physically, what
were you feeling?” Amanda responded: “Scared, humiliated,
disgusting, surreal, almost like it wasn’t even real, shocked,
really vulnerable and – really vulnerable.”
       Following the incident, Amanda told her mother what
happened. Shortly thereafter, she contacted Amy W., her case
manager, and “came up with a plan to get [her] exited[ ]” from
CRLA. Amy agreed to tell Bathum and another staff member
that Amanda “was talking negatively about Bathum to other
clients.” Amy did so, and Amanda was exited from CRLA the next
day. She was about a week shy of completing a 90-day treatment
program.
       At that point, the prosecution asked: “How did you feel then
about the fact that you are now making this plan and ultimately
getting exited and not finishing that 90[-]day[ ] [program]?”
Defense counsel objected to the question based on relevance,
which the trial court overruled. Amanda stated: “I felt good about
it because at the time what happened was so disgusting that I
had to get out of there, and . . . I knew there were other options
for me to continue care.”

            3.    Stephanie J.

       Stephanie J. and Jennifer I. were exited from CRLA the
day after they did drugs and had sex with Bathum at the W
Hotel. Two days later, Bathum got them a room at the Good Nite
Inn. Between the W Hotel incident and their stay at the Good
Nite Inn, Stephanie and Jennifer used heroin they had purchased
with money provided by Bathum. They stayed at the Good Nite
Inn for nine or ten days. Stephanie testified Bathum came to
their room “almost daily[ ]” and had sex with her four or five
times.




                                68
       The prosecution asked: “How did you feel about what was
going on [during] those nine or ten days you are at the Good Nite
Inn?” Over defense counsel’s objection based on relevance, she
answered: “I’d overdosed after being there for a couple days,
using really heavy all of the time. I was just completely
devastated. . . . [A]ny little . . . glimmer of hope I had remaining
was gone.” When asked “[w]hat was driving [her] to be doing
what [she was] doing[,]” Stephanie answered: “Guilt and shame
and just I couldn’t believe that I had taken this time away from
my kids and my family in Ohio and come out [to CRLA] and just
how incredibly insane the whole story is. . . . I was just really
disappointed and, kind of, lost faith in humanity . . . .”
       After their stay at the Good Nite Inn, Jennifer and
Stephanie returned to Ohio. Less than a month later, however,
Stephanie returned to CRLA at Bathum’s request. Soon after
completing detoxification, the incident where she gave Bathum
oral sex at Summer Hill occurred. After she described the
incident, the prosecution asked, without any objection: “How do
you feel, then, about what happened to you in this closet just a
week after you got back [from Ohio]?” She answered: “I just felt
so naive and stupid. Like, . . . I knew that bad things had
happened to me [at CRLA] before, and I felt lack of options, so I
just decided to do this, but I immediately regretted it.”
       At the close of her testimony on further redirect
examination, the prosecution asked Stephanie: “As you are
sitting here today, . . . is there any one particular thing that
stands out most in your mind with regard to what had transpired
with your experience with CRLA and [the] defendant?” Without
any objection, she responded: “It was just a horrible experience
from beginning to end.”




                                69
            4.    Ruah A.

      Two months after the incident where Ruah and Bathum
snorted methamphetamine in his office, she moved into his home
and lived with him full-time for about five months. During her
stay, Bathum gave her various drugs to ingest either daily or
every other day, including crack and heroin.
      At the end of her direct examination, the prosecution
asked: “What is the one thing that stands out to you the most
about the drugs that were furnished to you by [Bathum] at
CRLA?” Without any objection, she answered: “It, pretty much,
ruined my life. There is nothing more than that I can say. And he
did a number on my brainwork . . . .”

      B.    Governing Principles

            1.    Evidentiary Principles

      Pursuant to Evidence Code section 210: “‘Relevant
evidence’ means evidence, including evidence relevant to the
credibility of a witness or hearsay declarant, having any tendency
in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action.” Even relevant
evidence, however, may be excluded under Evidence Code section
352, which states: “The court in its discretion may exclude
evidence if its probative value is substantially outweighed by the
probability that its admission will (a) necessitate undue
consumption of time or (b) create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.”
      In addition, Evidence Code section 780 provides, in
relevant part: “Except as otherwise provided by statute, the . . .
jury may consider in determining the credibility of a witness any
matter that has any tendency in reason to prove or disprove the




                               70
truthfulness of his testimony at the hearing[.]” Further, “a trial
court has discretion, within the strictures of Evidence Code
section 352, to permit the prosecution to introduce evidence
supporting a witness’s credibility even on direct examination, so
long as the prosecution reasonably expects the defense to attack
the witness’s credibility during cross-examination. [Citation.]”
(People v. Merriman (2014) 60 Cal.4th 1, 86.)

            2.    Prosecutorial Misconduct

       “‘A prosecutor commits misconduct when his or her conduct
either infects the trial with such unfairness as to render the
subsequent conviction a denial of due process, or involves
deceptive or reprehensible methods employed to persuade the
trier of fact.’ [Citation.] ‘As a general rule a defendant may not
complain on appeal of prosecutorial misconduct unless in a timely
fashion — and on the same ground — the defendant made an
assignment of misconduct and requested that the jury be
admonished to disregard the impropriety.’ [Citation.]” (People v.
Silveria and Travis (2020) 10 Cal.5th 195, 306.)

      C.    Analysis

       Bathum contends the prosecution’s questions above and the
witness’s responses thereto were irrelevant and “unduly
prejudicial, evoking an emotional bias against [him].” Therefore,
he seems to argue that the trial court prejudicially erred by
failing to exclude the testimony under Evidence Code section 352,
that the prosecution engaged in misconduct by eliciting the
testimony, and that defense counsel was ineffective by failing to
object to all of the questions and testimony.
       As an initial matter, we note defense counsel did not raise
any objections under Evidence Code section 352, and therefore




                                71
any contention of error based on the trial court’s failure to
exclude the evidence under that statute has been forfeited.
(People v. Williams (1997) 16 Cal.4th 153, 206.) Likewise,
Bathum forfeited his contention of prosecutorial misconduct, as
counsel did not object to any of the prosecutor’s questions on that
basis. (People v. Silveria and Travis, supra, 10 Cal.5th at p. 306.)
In any event, as discussed below, we conclude that even if counsel
had made timely objections on those grounds at trial, Bathum’s
contentions are meritless.
       During his opening statement, defense counsel indicated he
intended to pursue several strategies as part of Bathum’s
defense. With respect to the charges relating to forcible sexual
acts, counsel asserted the evidence would show the victims
consented to the underlying acts. Counsel also stated the
evidence would show that, rather than preying upon the former
CRLA clients who were going to testify, Bathum was the actual
victim in this case. Specifically, he stated the evidence would
show that once the alleged victims learned Bathum was addicted
to drugs, they sought him out, seduced him, and manipulated
him to get drugs and money from him. To accomplish these
objectives, defense counsel indicated he intended to undermine
the witnesses’ credibility by questioning them on their financial
motivations, their attempts to extort money from Bathum, when
and how they reported the alleged crimes to authorities, and
their imperfect recollection of the details surrounding the
relevant events. Given these comments, the prosecution was
entitled to ask the witnesses about their feelings regarding their
experiences at CRLA to preemptively counter the defense’s effort
to present Bathum as the victim of their nefarious objectives.
(See People v. Merriman, supra, 60 Cal.4th at p. 86 [prosecution




                                72
was “entitled to present evidence of the witnesses’ reluctance to
testify to preemptively counter” defense’s challenges to their
credibility].)
       The witnesses’ responses to the prosecution’s questions
were relevant to several key issues at trial. Hayley’s feelings of
being betrayed by Geiger when he shared with Bathum her
disclosure of inappropriate conduct, as well as the deep feelings of
distrust she developed due to her experiences at CRLA, shed
light on why she did not report the alleged sexual assaults
earlier, and why she did not initially respond to Detective
Jackson’s inquiries. That testimony, along with her explanation
of her reasons for testifying, undercut defense counsel’s theory
that she was testifying against Bathum because he had refused
her request for money. Further, her testimony regarding her
negative feelings following the Summer Hill incident refuted the
defense’s theory that she consented to the sexual acts that took
place there. Therefore, her testimony above was relevant, as it
bolstered her credibility and disproved one of Bathum’s defenses.
       Similarly, the strong negative feelings Stephanie, Amanda,
and Ruah experienced relating to their involvement in sexual
acts with Bathum and/or their drug use while at CRLA refuted
the defense’s theory that they sought Bathum out to seduce,
manipulate, or otherwise take advantage of him to get drugs and
money. Therefore, their testimony was relevant because it tended
to disprove one of Bathum’s overarching theories of the case.
       The prosecution’s questions about the witnesses’ feelings,
and the witnesses’ responses to those questions, were fairly brief.
Except for Hayley’s explanation of her reasons for testifying, each
of the witness’s answers was, at most, a few sentences. And,
despite being the longest response, Hayley’s explanation only




                                73
spanned about one page of reporter’s transcript. The testimony at
issue was adduced at the end of each the witnesses’ testimony on
direct or redirect examination, after they had already testified at
length and in detail about the events underlying the charges
against Bathum.
       Under these circumstances, it would have been well within
the trial court’s discretion to find the probative value of the
testimony was not substantially outweighed by the risk of undue
prejudice. Therefore, we conclude the trial court did not err by
failing to exclude the evidence under Evidence Code section 352,
that the prosecution did not engage in misconduct by presenting
the evidence, and that defense counsel’s failure to object to the
evidence did not constitute deficient performance resulting in
prejudice.
       Further, even assuming, arguendo, the trial court erred by
admitting the testimony discussed above, we would find no
prejudice under Chapman v. California (1967) 386 U.S. 18, 24 [87
S.Ct. 824, 17 L.Ed.2d 705] (Chapman) or People v. Watson (1956)
46 Cal.2d 818, 836-838 (Watson). Here, the evidence of Bathum’s
guilt was overwhelming. Each of the alleged victims testified in
substantial detail about his crimes. In addition to corroborating
one another, their testimony was also corroborated by other
evidence, including the testimony of other witnesses, such as
family members and law enforcement. Under these
circumstances, we conclude the asserted error would have been
harmless beyond a reasonable doubt, and it is not reasonably
probable that the trial court’s exclusion of the testimony at issue
would have resulted in a more favorable outcome for Bathum.
(See Chapman, supra, 386 U.S. at p. 24; Watson, supra, 46 Cal.2d
at pp. 835-836.)




                                74
XI.   Whether Multiple Convictions and Multiple
      Punishments are Permissible Under Business and
      Professions Code Section 729, Subdivision (b)(3)

       Bathum contends “[a]ll convictions and each sentence for
violation of [Business and Professions Code] section 729, save
one, must be stricken[ ]” because under section 729, subdivision
(b)(3), he “may suffer but a single conviction[ ] and a single
sentence[ ]” for engaging in acts of sexual exploitation with
multiple victims. As discussed below, we are not convinced by his
argument.

      A.    Relevant Statutory Provisions

       As noted above, Business and Professions Code section 729,
subdivision (a) provides, in relevant part: “[A]ny person holding
himself . . . out to be a . . . psychotherapist[ ] or alcohol and drug
abuse counselor, who engages in an act of sexual intercourse,
sodomy, oral copulation, or sexual contact with a patient or
client, . . . is guilty of sexual exploitation . . . .”
       Section 729, subdivision (b) states: “Sexual exploitation . . .
is a public offense:
       “(1) An act in violation of subdivision (a) shall be
punishable by imprisonment in a county jail for a period of not
more than six months, or a fine not exceeding one thousand
dollars ($1,000), or by both that imprisonment and fine.
       “(2) Multiple acts in violation of subdivision (a) with a
single victim, when the offender has no prior conviction for sexual
exploitation, shall be punishable by imprisonment in county jail
for a period of not more than six months, or a fine not exceeding
one thousand dollars ($1,000), or by both that imprisonment and
fine.




                                 75
      “(3) An act or acts in violation of subdivision (a) with two or
more victims shall be punishable by imprisonment pursuant to
subdivision (h) of Section 1170 of the Penal Code for a period of
16 months, two years, or three years, and a fine not exceeding ten
thousand dollars ($10,000); or the act or acts shall be punishable
by imprisonment in a county jail for a period of not more than one
year, or a fine not exceeding one thousand dollars ($1,000), or by
both that imprisonment and fine.
      “(4) Two or more acts in violation of subdivision (a) with a
single victim, when the offender has at least one prior conviction
for sexual exploitation, shall be punishable by imprisonment
pursuant to subdivision (h) of Section 1170 of the Penal Code for
a period of 16 months, two years, or three years, and a fine not
exceeding ten thousand dollars ($10,000); or the act or acts shall
be punishable by imprisonment in a county jail for a period of not
more than one year, or a fine not exceeding one thousand dollars
($1,000), or both that imprisonment and fine.
      “(5) An act or acts in violation of subdivision (a) with two or
more victims, and the offender has at least one prior conviction
for sexual exploitation, shall be punishable by imprisonment
pursuant to subdivision (h) of Section 1170 of the Penal Code for
a period of 16 months, two years, or three years, and a fine not
exceeding ten thousand dollars ($10,000).”

      B.    Analysis

      “The proper interpretation of a statute is a question of law
we review de novo. [Citations.] ‘“‘“As in any case involving
statutory interpretation, our fundamental task here is to
determine the Legislature’s intent so as to effectuate the law’s
purpose. [Citation.] We begin by examining the statute’s words,
giving them a plain and commonsense meaning.”’”’ [Citation.]




                                 76
‘“[W]e look to the ‘entire substance of the statute . . . in order to
determine the scope and purpose of the provision . . . . [Citation.]’
[Citation.] That is, we construe the words in question ‘“in context,
keeping in mind the nature and obvious purpose of the
statute . . . .” [Citation.]’ [Citation.]” (People v. Lewis (2021) 11
Cal.5th 952, 961.) Interpretations leading to absurd results are to
be avoided. (People v. Loeun (1997) 17 Cal.4th 1, 9.)
       Applying these well-settled principles, we reject Bathum’s
contention that a defendant who violates section 729 with
multiple victims may suffer only one conviction and one sentence.
Section 729, subdivision (a) sets forth the elements of sexual
exploitation. Thereafter, and of particular relevance here,
subdivision (b) provides the offense may be punishable as a
misdemeanor or felony, depending on whether certain facts have
been proven alongside the elements described in subdivision (a).
(See Bus. & Prof. Code, § 729, subd. (b); see also Applied
Materials v. Workers’ Comp. Appeals Bd. (2021) 64 Cal.App.5th
1042, 1075-1076.) Subdivision (b)(1) specifies the sentence for a
first-time offender who commits a single act of sexual exploitation
with one person. (Bus. & Prof. Code, § 729, subd. (b)(1).)
Subdivision (b)(2) and (b)(3), respectively, set forth the sentences
for first-time section 729 offenders who have either committed
multiple acts of sexual exploitation with a single victim (id. subd.
(b)(2)), or who have committed “[a]n act or acts” of sexual
exploitation with two or more victims (id., subd. (b)(3)).
Subdivision (b)(4) and (b)(5), respectively, specify the sentences
for those who have sustained at least one prior sexual
exploitation conviction, and who have either engaged in multiple
acts of sexual exploitation with a single victim (id., subd. (b)(4)),




                                 77
or who have committed “[a]n act or acts” of sexual exploitation
with two or more victims (id., subd. (b)(5)).
       Accordingly, based on its plain language, subdivision (b)’s
purpose is to provide for punishments of varying severity based
on the number of violations committed, the number of people
involved in those violations, and whether the defendant has prior
convictions under the statute. (See Bus. & Prof. Code, § 729,
subd. (b).) Nothing in section 729 states or otherwise suggests
that a defendant who violates the statute with multiple victims
may be subjected to only a single conviction and required to serve
a single sentence.11 (See id., § 729.) We therefore conclude
Bathum’s “interpretation [of section 729] is not supported by [its]
plain language . . . , and we are not persuaded to engraft the
limitation he seeks onto the words of the Legislature.” (People v.
DeSimone (1998) 62 Cal.App.4th 693, 698.)
       Moreover, we note Bathum’s interpretation of section 729
would lead to absurd results. As the Attorney General points out,
were we to accept his contention, once a defendant commits a
single violation of the statute, he could then commit further
violations against numerous other victims with impunity. This
would undermine section 729’s overarching purpose of deterring
sexual exploitation by the persons identified in section 729,
subdivision (a), and protecting potential victims. Consequently,
for this additional reason, Bathum’s argument is unavailing.




11    Nor does section 729 contain any language permitting only
one conviction and one sentence for a defendant who commits
multiple acts with a single victim. (See Bus. & Prof. Code, § 729.)
Consequently, we also reject Bathum’s challenge to his
convictions on counts 18 and 19 mentioned in footnote 8, ante.




                                78
XII. Admission of Testimony on Certain Topics by Amy
     W., Mollie W., Erika B., and Erika L.

      A.     Relevant Background
      As discussed below, Bathum challenges the admissibility of
certain testimony of Mollie W., Erika B., Erika L.,12 and Amy W.,
which did not pertain to the incidents in which he gave them
drugs. We summarize the disputed testimony here.
      Amy W. testified she attended several group sessions at
CRLA, including a trauma group facilitated by Bathum. Amy
recalled that, during group sessions, Bathum asked clients to
share information about their parents and their relationships
with them. She did not remember other therapists or counselors
being present at the groups led by Bathum. Although she was not
aware whether Bathum had any credentials to lead those groups,
she had the impression he had “some type of clinical therapist-
type credentials[.]” When asked why she believed he had those
credentials, she explained Bathum used clinical vocabulary while
speaking “about therapy-type issues[,]” which made him sound
“educated and intelligent and like he knew what he was talking
about.”
      Similarly, Mollie and Erika B. both testified they
participated in a trauma group facilitated by Bathum, where he
asked them and other participants to share personal information,
such as the nature of their relationships with their parents.
Mollie testified Bathum asked follow-up questions, gave
participants feedback and advice, and sympathized with them.
She did not believe he had any credentials based on his role in


12   Erika L.’s testimony formed the basis of count 44, on which
Bathum was found not guilty.




                               79
the group. Erika B., however, testified Bathum “acted like a
therapist” based on his behavior during the group.
       Erika B. testified Bathum pulled her aside after one of the
trauma group sessions. He told her he felt drawn to her case
because of her relationship with her father and offered to provide
her one-on-one therapy to help her work through her issues. She
declined Bathum’s offer “because [she] didn’t get a good vibe.”
       Erika L. testified she had contact with Bathum multiple
times between 2015 and 2016. Over a relevance objection by
defense counsel, she testified their interactions became sexual in
nature on three occasions.
       First, while in a hotel room one night, Bathum asked her to
get onto the bed and sit in front of him while he tried to
hypnotize her. As he did so, he said, “‘You are going to surrender
to me. You are going to be comfortable[.]’” Ultimately, Bathum
did not hypnotize her, and nothing more came out of the incident.
Second, while sitting in Bathum’s car together, he kissed her
hand and said, “‘Is it okay if I do something like that?’” She
testified she “didn’t want him to do that.” Lastly, over defense
counsel’s objection and motion to strike, Erika L. testified that
during a conversation over Facebook Messenger, Bathum told her
“how he was really horny and watching a bunch of porn that
morning[.]”

      B.    Analysis

      Bathum appears to contend his convictions must be
reversed because the trial court erred by failing to exclude the
testimony above under Evidence Code section 352. He argues the
evidence was irrelevant, cumulative, and overly prejudicial, as it
“had nothing to do with the [drug furnishing] charges[ ]” relating




                                80
to those witnesses, and distracted the jury from the issues
pertaining to Bathum’s guilt of those crimes.
       We reject Bathum’s argument. Again, we note defense
counsel did not object to any of the testimony above under
Evidence Code section 352. Consequently, his contentions have
been forfeited. (People v. Williams, supra, 16 Cal.4th at p. 206.)
In any event, we conclude that even if counsel raised timely
objections under the statute, it would have been well within the
trial court’s discretion to conclude the evidence’s probative value
was not substantially outweighed by any risk of undue prejudice.
       At the outset, we note the disputed evidence was relevant
to several issues at trial. (See Evid. Code, § 210.) As noted above,
in defense of the charges against Bathum, defense counsel
primarily sought to undermine the alleged victims’ credibility
and portray him as the victim of manipulation and seduction by
those former CRLA clients. The testimony of the three witnesses
above countered those efforts. Specifically, through testifying to
Bathum’s role in facilitating the trauma group, Amy, Erika B.,
and Mollie corroborated the testimony of the alleged victims of
sexual exploitation, who each provided nearly identical accounts
of his role in the group. Further, because their testimony was
consistent with that of several other witnesses, Amy, Erika B.,
and Mollie also boosted their own credibility. Similarly, Erika L.’s
testimony regarding Bathum’s attempts to hypnotize her was
consistent with the testimony by Brittni J., Amanda S., Jennifer
I., and Ruah D., who each related Bathum also tried to hypnotize
them. Her testimony therefore bolstered their credibility.
       Bathum argues that despite being relevant, the testimony
was unduly prejudicial and ran the risk of confusing the jury,
because a victim may only testify to facts relating to the crimes in




                                81
which they were involved. We reject his contention for two
reasons. First, Bathum has not cited—and we could not locate—
any section of the Evidence Code or other pertinent legal
authority supportive of his asserted rule. Second, his argument is
inconsistent with the broad definition of relevance in Evidence
Code section 210. Under that statute, evidence is relevant so long
as it has “any tendency in reason to prove or disprove any
disputed fact that is of consequence to the determination of the
action.” (Evid. Code, § 210, italics added.)
       Accordingly, we conclude that, even if proper and timely
objections had been made, it would have been well within the
trial court’s discretion to find the probative value of the testimony
above was not substantially outweighed by the risk of undue
prejudice. Therefore, the trial court did not err by failing to
exclude the disputed evidence under Evidence Code section 352.
       Further, even assuming, arguendo, the trial court erred by
admitting the testimony at issue, we would find no prejudice
under Chapman, supra, 386 U.S. at p. 24, or Watson, supra, 46
Cal.2d at pp. 836-838. As previously discussed, the evidence of
Bathum’s guilt was overwhelming. Consequently, the asserted
error would have been harmless beyond a reasonable doubt, and
it is not reasonably probable that the trial court’s exclusion of the
testimony at issue would have resulted in a more favorable
outcome for Bathum. (See Chapman, supra, 386 U.S. at p. 24;
Watson, supra, 46 Cal.2d at pp. 835-836.)

XIII. Instructional Error – CALCRIM. No. 375

      A.    Relevant Background

     Ruah D. testified Bathum “offered [her] money to give
Dana [R.] a hotshot.” Although she did not know what a “hotshot”




                                 82
was, she testified Bathum explained the term to her as follows:
“When you put too much heroin in a shot and give it to somebody,
or it’s bad heroin to kill somebody.”
        The trial court instructed the jury on the principles relating
to uncharged offenses or acts pursuant to CALCRIM No. 375. In
so doing, the court stated, in relevant part:
        “The People presented evidence that the defendant
committed other offenses or other behavior that were not charged
in this case.
        You may consider this evidence only if the People have
proved by the preponderance of the evidence that the defendant,
in fact, committed the uncharged offenses or act. . . . .
        If the People have not met this burden, you must disregard
this evidence entirely.
        If you decide that the defendant committed the uncharged
offense or act, you may, but are not required to, consider that
evidence for the limited purpose of deciding whether:
        The defendant was the person who committed the offenses
alleged in this case;
        Or the defendant actively acted with the intent required to
prove the offenses in this case;
        Or the defendant had a motive to commit the offenses
alleged in this case;
        Or the defendant acted with the required knowledge to
prove the offenses alleged when he allegedly acted in this case;
        Or the defendant had a plan or scheme to commit the
offenses alleged in this case[.]”
        During closing argument, the prosecution asserted Bathum
attempted to silence witnesses who tried to speak out against
him, and thereby exhibited consciousness of guilt. In so doing, the




                                 83
prosecution referred to Ruah’s testimony that he offered her
money to give a hotshot to Dana.

      B.    Analysis

       Bathum contends the trial court erred in giving CALCRIM
No. 375, and therefore violated his right to a fair trial and due
process, by: (1) failing to specify the uncharged offense at issue
was murder-for-hire and instructing the jury of its elements; and
(2) by “fail[ing] to tailor [the instruction] by deleting reference to
theories of relevance for which the evidence wasn’t admitted.” He
further asserts that, to the extent these claims have been
forfeited, defense counsel was ineffective by failing to request
those modifications to the instructions.
       At the outset, we note Bathum’s instructional error claim
has been forfeited, as defense counsel did not ask the trial court
to modify CALCRIM No. 375. (See People v. Orloff (2016) 2
Cal.App.5th 947, 958.) Even if counsel had done so, however,
Bathum’s argument fails. As the Attorney General points out, our
Supreme Court rejected a similar argument in People v. Letner
and Tobin, supra, 50 Cal.4th 99. There, the defendants argued
the trial court’s instruction under CALJIC No. 2.50, which is
nearly identical to CALCRIM No. 375, “was erroneous because it
failed to identify precisely which other-crimes evidence had been
admitted.” (People v. Letner and Tobin, supra, at p. 190.) In
holding their contention was misplaced, the court explained: “We
have held that in order to avoid confusion in a case in which
evidence of a defendant’s criminal activity includes not only
convictions admitted to impeach the defendant’s own testimony,
but also other-crimes evidence admitted under section 1101,
subdivision (b) of the Evidence Code, the trial court must specify
which evidence is referred to in the CALJIC No. 2.50 instruction




                                 84
given to the jury. [Citations.] There was no possibility of such
confusion in the present case, because no criminal impeachment
evidence was offered. Therefore, the trial court’s instruction
remained ‘properly neutral and objective’ by not referring to
particular crimes.” (Ibid.)
       Here, as in People v. Letner and Tobin, “no criminal
impeachment evidence was offered[,]” because Bathum did not
testify at trial. (People v. Letner and Tobin, supra, 50 Cal.4th at
p. 190.) Thus, we likewise conclude he has not shown reversible
error based on the trial court’s “fail[ure] to identify precisely
which other-crimes evidence had been admitted.” (Ibid.)
       In any event, any error by the trial court in failing to
specify the uncharged offense referenced in the instruction and/or
in failing to tailor the instruction for the applicable purposes for
which it may be considered was harmless. As discussed above,
the evidence of Bathum’s guilt was overwhelming. Therefore, we
conclude “it is not reasonably probable that a result more
favorable to [Bathum] would have been reached absent the
alleged instructional error.” (People v. San Nicolas (2004) 34
Cal.4th 614, 669, citing Watson, supra, 46 Cal.2d at pp. 836-837.)
       In sum, for the reasons discussed above, we reject
Bathum’s claims of instructional error and ineffective assistance
of counsel based on the administration of CALCRIM No. 375.

XIV. Instructional Error – CALCRIM. No. 3181

      A. Relevant Background

      In giving CALCRIM No. 3181, the trial court stated, in
relevant part: “If you find the defendant guilty of two or more sex
offenses as charged in the counts alleging sex crime violations,
you must then decide whether the People have proved the




                                85
additional allegation that those crimes were committed against
more than one victim.”

      B.    Analysis

       Bathum contends the trial court erred in giving CALCRIM
No. 3181 because “it failed to clarify [the instruction] only applied
to [Business and Professions Code] section 729 sex crimes
violations.” He therefore argues that, due to the “misleading”
instruction, the jury may have improperly considered the forcible
sex acts involving Hayley, which did not form the basis of the
sexual exploitation charges, in deciding whether he violated
section 729 with more than one victim. Thus, he contends the
“[t]rue findings on each multiple victim allegation [accompanying
his sexual exploitation convictions] must be stricken.” In
addition, he argues that to the extent his claim of instructional
error has been forfeited, defense counsel was ineffective in failing
to seek clarification of the instruction.
       Bathum’s contention is meritless. As the Attorney General
correctly points out, defense counsel did not request clarification
of the instruction at trial. Therefore, Bathum has forfeited his
claim of instructional error. (See Covarrubias, supra, 1 Cal.5th at
pp. 876-877.) In any event, any vagueness in the instruction was
harmless. Again, as the Attorney General observes, the jury
found Bathum guilty of 10 counts of sexual exploitation relating
to 7 victims, of which Hayley was only one. Under these
circumstances, we conclude the jury’s true findings on the
multiple-victim allegations were proper. Accordingly, we reject
Bathum’s claim of instructional error and ineffective assistance of
counsel based on the trial court’s administration of CALCRIM
No. 3181.




                                 86
XV.   Whether Certain Technical Errors in the Record
      Must be Corrected

       Lastly, Bathum asks that a few technical errors in the
record be corrected. First, he notes the verdict forms relating to
counts 9, 11, 12, 16, 18, 19, 22, 27, 32, 33, 34, and 49 erroneously
identify Business and Professions Code section 729, subdivision
(a)(3), which does not exist, as the statute under which the jury
found the multiple victims allegations to be true. He asserts
these forms should be corrected to reflect the jury’s findings were
made under section 729, subdivision (b)(3).
       Next, Bathum claims the trial court misspoke in
summarizing his sentence on some of the sexual exploitation
counts. He points out that in volume 15 of the reporter’s
transcript at pages 11116-11117, the court stated: “[S]o the
court’s sentence will be 16 months as the base term on count 11,
then eight months each of one[-]third the mid[-]term for counts
18, 22, 27, 32, and 49. That would be a total of 56 months, which
would be four years, eight months on those counts. [¶] All . . . the
remaining counts [under Business and Professions Code section
729] that the court has not enumerated, would be high term [of]
three years on each count, as the court has previously indicated,
consecutive.” (Italics added.) He notes, however, that on pages
11113-11114, the court previously stated Bathum’s sentences on
“[c]ounts 9, 12, 16, 19, 33, and 34 will be the high term of three
years but concurrent with the sentence.” (Italics added.)
Asserting one may only calculate his total sentence to be 52 years
and 8 months if his sentences on counts 9, 12, 16, 19, 33, and 34
are served concurrently with his other sentences, he contends the
court’s remarks on page 11117 should be corrected to be
consistent with its comments on pages 11113 and 11114.




                                87
       The Attorney General does not object to Bathum’s requests
for corrections to the record, and we see no reason to deny them.
Accordingly, we hereby order the trial court to correct the record
as Bathum has requested. (Cal. Rules of Court, Rule 8.841(b)(1).)

                          DISPOSITION

       The judgment is affirmed. Upon issuance of the remittitur,
the trial court is instructed to correct the technical errors in the
record identified in section XV this opinion.

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                        CURREY, J.
      We concur:




      COLLINS, Acting P.J.




      STONE, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to Article VI, section 6, of the California
Constitution.




                                 88